Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 1 of 101 Page ID
                                  #:3387




                              EXHIBIT D
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 2 of 101 Page ID
                                  #:3388


  ·1· · · · · · IN THE UNITED STATES DISTRICT COURT
  · · · · · · · · CENTRAL DISTRICT OF CALIFORNIA
  ·2· · · · · · · · · · EASTERN DIVISION

  ·3·   ·Civil Action No. 5:17-cv-02514-JGB-SHK
  · ·   ·______________________________________________________
  ·4
  · ·   ·DEPOSITION OF:· ABDIAZIZ KARIM - October 23, 2019
  ·5·   · ·(CONFIDENTIAL AND NONCONFIDENTIAL TRANSCRIPT)
  · ·   ·______________________________________________________
  ·6
  · ·   ·RAUL NOVOA, JAIME CAMPOS FUENTES, ABDIAZIZ KARIM, and
  ·7·   ·RAMON MANCIA, individually and on behalf of all others
  · ·   ·similarly situated,
  ·8
  · ·   ·Plaintiffs,
  ·9
  · ·   ·v.
  10
  · ·   ·THE GEO GROUP, INC.,
  11
  · ·   ·Defendant.
  12·   ·____________________________________________________

  13· ·THE GEO GROUP, INC.,

  14· ·Counter-Claimant,

  15· ·v.

  16· ·RAUL NOVOA, JAIME CAMPOS FUENTES, ABDIAZIZ KARIM, and
  · · ·RAMON MANCIA, individually and on behalf of all others
  17· ·similarly situated,

  18· ·Counter-Defendants.
  · · ·______________________________________________________
  19

  20·   · · · · · PURSUANT TO NOTICE, the telephonic deposition
  · ·   ·of ABDIAZIZ KARIM was taken on behalf of the Defendant
  21·   ·at 1900 16th Street, Denver, Colorado 80202, on
  · ·   ·October 23, 2019, at 7:24 a.m. before Karen Waters,
  22·   ·Registered Professional Reporter and Notary Public
  · ·   ·within Colorado.
  23

  24

  25
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 3 of 101 Page ID
                                  #:3389
                              Abdiaziz Karim· ·10/23/2019                       ·
                          RAUL NOVOA, ET AL. v. GEO GROUP




         Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
            Court Reporting, Legal Videography, and Videoconferencing
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 4 of 101 Page ID
                                  #:3390
                              Abdiaziz Karim· ·10/23/2019                       Page 2
                          RAUL NOVOA, ET AL. v. GEO GROUP

   1                            A P P E A R A N C E S

   2    For the Plaintiffs (Telephonically):

   3                      ANDREW FREE, ESQ.
                          Law Office of R. Andrew Free
   4                      PO Box 90568
                          Nashville, Tennessee 37209
   5                      844-321-3221
                          andrew@immigrationcivilrights.com
   6                            -and-
                          LYDIA WRIGHT, ESQ.
   7                      Burns Charest, L.L.P.
                          365 Canal Street, Suite 1170
   8                      New Orleans, Louisiana 70130
                          504-799-2845
   9                      lwright@burnscharest.com

  10
        For the Defendant:
  11
                          ADRIENNE SCHEFFEY, ESQ.
  12                            -and-
                          COLIN L. BARNACLE, ESQ.
  13                      Akerman, L.L.P.
                          1900 16th Street, Suite 1700
  14                      Denver, Colorado 80202
                          303-260-7712
  15                      adrienne.scheffey@akerman.com

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


         Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
            Court Reporting, Legal Videography, and Videoconferencing
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 5 of 101 Page ID
                                  #:3391
                              Abdiaziz Karim· ·10/23/2019                         Page 3
                          RAUL NOVOA, ET AL. v. GEO GROUP

   1                                   I N D E X

   2    EXAMINATION OF ABDIAZIZ KARIM:                                          PAGE
        October 23, 2019
   3
        By Ms. Scheffey                                                         4, 93
   4    By Mr. Free                                                                84

   5    * CONFIDENTIAL EXCERPT
          Pages 10 through 11
   6

   7
                                                                         INITIAL
   8    DEPOSITION EXHIBITS:                                           REFERENCE

   9    Exhibit 60               Mr. Karim's declaration                          24

  10    Exhibit 61                  Confidential document                         26

  11    Exhibit 62                  Confidential document                         31

  12    Exhibit 63                  Confidential document                         65

  13          * Pursuant to protective order, confidential
                  material is filed under separate cover.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


         Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
            Court Reporting, Legal Videography, and Videoconferencing                      YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 6 of 101 Page ID
                                  #:3392
                                Abdiaziz Karim· ·10/23/2019                       Page 4
                            RAUL NOVOA, ET AL. v. GEO GROUP

   1                        WHEREUPON, the following proceedings were
   2    taken pursuant to the Federal Rules of Civil
   3    Procedure.
   4                    *            *           *         *          *
   5                               ABDIAZIZ KARIM,
   6    having been first duly sworn to state the whole truth,
   7    testified as follows:
   8                          (Deponent's reply to oath:             Yes.)
   9                      MS. SCHEFFEY:          So off the record, Counsel
  10    agreed that this transcript will not be objected to
  11    because it is over the phone.
  12                      Lydia, is that your understanding as
  13    well.
  14                      MR. FREE:       We are stipulating to the
  15    validity of this testimony.
  16                      MS. SCHEFFEY:        And that he has been sworn
  17    over the phone properly?
  18                      MR. FREE:       Yes.
  19                               EXAMINATION
  20    BY MS. SCHEFFEY:
  21               Q.     Abdi, my name is Adrienne Scheffey and I
  22    represent GEO and I'm going to be asking you some
  23    questions today about your lawsuit against GEO.                         They
  24    are going to be written out by the court reporter, who
  25    is sitting here in Denver, and she is transcribing


         Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
            Court Reporting, Legal Videography, and Videoconferencing                      YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 7 of 101 Page ID
                                  #:3393
                              Abdiaziz Karim· ·10/23/2019                           Page 5
                          RAUL NOVOA, ET AL. v. GEO GROUP

   1    today's deposition.          The purpose of this deposition is
   2    to record your responses to these questions for use at
   3    trial and for other reasons in this case.                    So it's
   4    important that you answer truthfully.
   5                      Do you understand that?
   6               A.     Yes, I understand.
   7               Q.     And you understand that you are under
   8    oath?
   9               A.     Yes, I do understand.
  10               Q.     Okay.     And so you understand you have
  11    sworn to tell the truth?
  12               A.     Yes, I do understand.
  13               Q.     Okay.     So because the court reporter is
  14    taking down everything we say, we have to be careful
  15    not to speak over each other because she can only
  16    write down what one of us says at a single time.                        I
  17    know that's going to be a little bit difficult because
  18    we are on the phone, but I will try to give an extra
  19    pause and wait for your response and if you could do
  20    the same for my questions, that would be great.
  21                      Does that make sense?
  22               A.     Yes.
  23               Q.     Okay.     If you do not know or don't
  24    remember an answer to a question, please say so.                        If
  25    you don't hear a question, let me know and I will


         Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
            Court Reporting, Legal Videography, and Videoconferencing                        YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 8 of 101 Page ID
                                  #:3394
                              Abdiaziz Karim· ·10/23/2019                       Page 6
                          RAUL NOVOA, ET AL. v. GEO GROUP

   1    repeat it.       If our connection at any point becomes
   2    poor, please let me know and we will see what we can
   3    do.    If I do not hear you tell me that you don't
   4    understand or can't hear, that the context is bad, I
   5    will assume that you heard and understood the
   6    question.       Does that seem fair?
   7               A.     Yes.
   8               Q.     Okay.     If at any point you realize that
   9    an earlier answer that you gave me was inaccurate or
  10    incomplete, please let me know and you can supplement
  11    your earlier answer.
  12               A.     Okay.
  13               Q.     If you want to take a break, let me know.
  14    All I ask is that you first finish answering any
  15    pending question before we take a break.
  16               A.     Okay.
  17               Q.     And I think for purposes of today's
  18    deposition, if we take any breaks, we can just leave
  19    the line on and we will leave the room if you guys
  20    need to speak and then we will come back.
  21               A.     Okay.
  22               Q.     So do you understand the instructions so
  23    far?
  24               A.     Yes, I understand it very well.
  25               Q.     And do you have any questions?


         Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
            Court Reporting, Legal Videography, and Videoconferencing                    YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 9 of 101 Page ID
                                  #:3395
                              Abdiaziz Karim· ·10/23/2019                       Page 7
                          RAUL NOVOA, ET AL. v. GEO GROUP

   1               A.     No.
   2               Q.     Okay.     Are you taking any medication that
   3    may interfere with your ability to give honest and
   4    truthful answers today?
   5               A.     No.
   6               Q.     Any alcohol or drugs?
   7               A.     No.
   8               Q.     Okay.     Anything else that may affect your
   9    ability to give me accurate testimony today?
  10               A.     No.
  11               Q.     Okay.     Did you review any documents in
  12    preparation for your deposition today?
  13               A.     Can you repeat that?
  14               Q.     Did you review any documents to prepare
  15    for your deposition today?
  16               A.     I didn't review anything.             I talked to my
  17    lawyer, Lydia.
  18               Q.     Okay.     Were you given any documents for
  19    today's deposition, exhibits that we may use?
  20               A.     Yes.
  21               Q.     Okay.     And are those available to you
  22    with document names or with exhibit numbers?                     What's
  23    the best way to reference them today?
  24               A.     I don't have with me because I don't -- I
  25    don't have a laptop, so I can't get those documents


         Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
            Court Reporting, Legal Videography, and Videoconferencing                    YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 10 of 101 Page ID
                                   #:3396
                               Abdiaziz Karim· ·10/23/2019                       Page 8
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    now.
    2               Q.     Okay.     Did you meet with anyone else
    3    prior to your deposition today other than your
    4    attorneys?
    5               A.     No.
    6               Q.     Okay.     Have you discussed the lawsuit
    7    with anyone other than your attorneys?
    8               A.     No.
    9               Q.     Can you state your full legal name for
   10    the record, please.
   11               A.     Say it again.
   12               Q.     Can you please state your full legal name
   13    for the record.
   14               A.     Yes.    My name is Abdiaziz Mohammad Karim.
   15               Q.     Have you ever used another name?
   16               A.     No.
   17               Q.     What is your current address?
   18               A.     Mogadishu, Somalia.
   19               Q.     How long have you lived there?
   20               A.     From August 29th.
   21               Q.     Where did you live before that?
   22               A.     Adelanto Detention Center.
   23               Q.     Okay.     And before that, were you living
   24    in California?
   25               A.     No.    Adelanto.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                    YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 11 of 101 Page ID
                                   #:3397
                               Abdiaziz Karim· ·10/23/2019                       Page 9
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1                      (Proceedings continued on page 10,
    2    confidential excerpt.)
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                    YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 12 of 101 Page ID
                                   #:3398


    1                     (Confidential excerpt follows, continued
    2    from page 9, line 2.)
    3              Q.    Okay.    Do you have an e-mail address that
    4    you use?
    5              A.    Yes.
    6              Q.    What is that?
    7              A.
    8              Q.    And is that the only e-mail address you
    9    have used during the time you were at Adelanto through
   10    now?
   11              A.    Yes.    I use before hotmail, but I am no
   12    longer using now.
   13              Q.    What was your hotmail?
   14              A.    It's not working now at this time.
   15              Q.    Do you have a cell phone number?
   16              A.    Yes.
   17              Q.    What is that number?
   18              A.
   19
   20              Q.    Can you repeat that for the court
   21    reporter?
   22              A.
   23                    MS. SCHEFFEY:     And then, Andrew, I know
   24    you want to mark it.
   25                    THE COURT REPORTER:      He said some words
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 13 of 101 Page ID
                                   #:3399
                               Abdiaziz Karim· ·10/23/2019                       Page 11
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    before the phone number.
    2                      MS. SCHEFFEY:         He said country code.
    3                     (End confidential excerpt. Proceedings
    4    continued on page 12.)
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 14 of 101 Page ID
                                   #:3400
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 15 of 101 Page ID
                                   #:3401
                               Abdiaziz Karim· ·10/23/2019                       Page 13
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     When did you get married?
    2               A.     I get married 2014.
    3               Q.     Okay.     Does your spouse live with you in
    4    Mogadishu?
    5               A.     No.    She is in Kenya.
    6               Q.     She is in Kenya.          Okay.
    7                      Did you have any conversations with your
    8    spouse about this case?
    9               A.     No.
   10               Q.     Okay.     Do you have any children?
   11               A.     No.
   12               Q.     So if you know, can you tell me what your
   13    current country of citizenship is?
   14               A.     Say it again.
   15               Q.     If you know, can you tell me what your
   16    current country of citizenship is?
   17               A.     The country that I'm citizen?
   18               Q.     Yes.
   19               A.     Somalia.
   20               Q.     Do you have permanent resident status in
   21    any other countries?
   22               A.     Like?     Can you give me example like what
   23    you say?
   24               Q.     Like a green card in the United States or
   25    another immigration status in another country.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 16 of 101 Page ID
                                   #:3402
                               Abdiaziz Karim· ·10/23/2019                       Page 14
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     No.    At this time, I don't.            I used to
    2    before.     Now no.
    3               Q.     Okay.     And when you were at Adelanto, did
    4    you have citizenship in the United States?
    5               A.     No.
    6               Q.     To your knowledge, did you have a green
    7    card?
    8               A.     No.
    9               Q.     What is your understanding of what your
   10    citizenship status was while you were at Adelanto?
   11               A.     Say it again.
   12               Q.     What was your understanding of what your
   13    citizenship status was while you were at Adelanto?
   14               A.     Like you mean what I was thought that I
   15    was -- like which country I'm from, you mean?
   16               Q.     Uh-huh.
   17               A.     Somalia.
   18               Q.     Somalia.
   19                      And were you, to your understanding,
   20    permitted to work in the United States at that time
   21    that you were at Adelanto?
   22               A.     Can you repeat that?
   23               Q.     Were you legally -- to the best of your
   24    understanding, were you legally permitted to work in
   25    the United States while you were at Adelanto?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 17 of 101 Page ID
                                   #:3403
                               Abdiaziz Karim· ·10/23/2019                       Page 15
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     No.
    2               Q.     Okay.     So can you walk me through how you
    3    came to be at Adelanto?
    4               A.     How I came to Adelanto?
    5               Q.     Yes.    How did you get there?
    6               A.     ICE officer brought me there.
    7               Q.     Okay.     An ICE officer?
    8               A.     Yes.
    9               Q.     Did GEO bring you there?
   10               A.     I'm not exactly sure who bring me there.
   11    The officers.        They were officers.           I don't know if
   12    they were ICE or GEO.           I was just new at that time
   13    someone bring me there.
   14               Q.     Okay.     And they brought you there from
   15    where?
   16               A.     From the border to San Diego, San Diego
   17    to Arizona, Arizona to Adelanto.
   18               Q.     Okay.     How long were you in Arizona
   19    before you were transferred to Adelanto?
   20               A.     Just few days, less than a week.
   21               Q.     And where did you stay while you were in
   22    Arizona?
   23               A.     San Luis, Arizona.
   24               Q.     And was that a facility run by GEO, if
   25    you know?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 18 of 101 Page ID
                                   #:3404
                               Abdiaziz Karim· ·10/23/2019                       Page 16
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     I don't know.
    2               Q.     Okay.     I know you don't have a computer
    3    today, but as part of this case you helped and worked
    4    with your attorneys to create a declaration; is that
    5    correct?
    6               A.     Say it again.
    7               Q.     As part of this case, you submitted a
    8    declaration to your attorneys; is that correct?
    9               A.     Yes, correct.
   10               Q.     Okay.     And do you recall the contents of
   11    that declaration sitting here today?
   12               A.     Can you say it again?
   13               Q.     Do you remember the contents of that
   14    declaration sitting here today?
   15               A.     Yes.
   16                      MS. SCHEFFEY:        Can we go off the record
   17    for a moment to discuss with counsel how we want to do
   18    these?
   19                      MR. FREE:       Sure.
   20                      (Whereupon a discussion was had off the
   21                       record.)
   22                      MS. SCHEFFEY:        We are back on the record.
   23                      MR. FREE:       So the plaintiffs have
   24    received an e-mail with some of the intended exhibits
   25    for this deposition from counsel for the defendant.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 19 of 101 Page ID
                                   #:3405
                               Abdiaziz Karim· ·10/23/2019                       Page 17
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    In light of the fact that the deponent currently does
    2    not have a laptop in front of him or the ability to
    3    review in real time the exhibits, what we have
    4    stipulated to is that we will enter into the record of
    5    the deposition as an exhibit the document from which
    6    GEO's counsel is going to be asking questions for his
    7    declaration.       Whatever the paragraph is will be
    8    identified and whatever sentence will be read into the
    9    record and then Mr. Karim can respond to it.
   10                      Similarly, other exhibits will be read to
   11    Mr. Karim with a note in the record of this deposition
   12    to the Bates page that they are on and we can all
   13    agree that, you know, Mr. Karim is going to do his
   14    best to testify as to these records not having them
   15    directly in front of him at this moment.
   16               Q.     (BY MS. SCHEFFEY):          All right.       So, Abdi,
   17    I am handing the court reporter the declaration that
   18    you submitted in this case.              And at paragraph 5 of
   19    that declaration, it states, I learned about the work
   20    program upon my entry into the Adelanto facility and
   21    requested to take part in that program.
   22                      So when you say you requested to take
   23    part in the work program at Adelanto, how did you do
   24    that?
   25               A.     Can you repeat whole sentence?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 20 of 101 Page ID
                                   #:3406
                               Abdiaziz Karim· ·10/23/2019                       Page 18
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     Yes.    The sentence is, I learned about
    2    the work program upon my entry into the Adelanto
    3    facility and requested to take part in the program.
    4                      And my question is, how did you request
    5    to take part in the program?
    6               A.     Your question is how did I request to be
    7    part of that job?
    8               Q.     Yes.
    9               A.     I wrote the form they have at Adelanto to
   10    apply to work.
   11               Q.     Abdi, could you repeat it for the court
   12    reporter, your answer?
   13               A.     Yes.    There is a form that they need
   14    to -- there's a phone that they need to -- there's a
   15    phone for apply to work, right, in Adelanto.
   16               Q.     Yes.
   17               A.     Yeah.     I wrote that one.
   18               Q.     Okay.     So you filled out an application,
   19    if I'm correct in understanding?
   20               A.     Yes.
   21               Q.     Okay.     And did you do anything else to
   22    request to participate in the work program other than
   23    fill out that form?
   24               A.     Kites.
   25               Q.     Kites, okay.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 21 of 101 Page ID
                                   #:3407
                               Abdiaziz Karim· ·10/23/2019                       Page 19
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1                      And can you tell me what your
    2    understanding of a kite is?
    3               A.     Kite is the thing that you request for
    4    anything you need in Adelanto, not the work
    5    application.       There's a kite I fill out too.
    6               Q.     When you fill that out, who is that given
    7    to?
    8               A.     The kite?
    9               Q.     Yes.
   10               A.     I put it in the kite box.
   11               Q.     Okay.     And then do you receive a response
   12    to those kites?
   13               A.     Some of them.
   14               Q.     Okay.     And did you also receive a
   15    handbook that describes the work program?
   16               A.     Yes.
   17               Q.     Okay.     So the next thing it says in your
   18    declaration at paragraph 6 is, I currently work as a
   19    porter in the work program.              As a porter, I work in a
   20    five-to-seven-person crew to clean windows, floors,
   21    showers, and communal areas in the Adelanto facility.
   22    I work up to seven days a week.               I have worked as a
   23    porter since approximately 2017.
   24                      So did you begin working as a porter as
   25    soon as you arrived in Adelanto?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 22 of 101 Page ID
                                   #:3408
                               Abdiaziz Karim· ·10/23/2019                       Page 20
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     As soon as I arrived in Adelanto, I
    2    started working, but I was not getting paid right
    3    away.
    4               Q.     Had you filled out the voluntary work
    5    program application at that point?
    6               A.     Say it again.
    7               Q.     Had you filled out the voluntary work
    8    program application at the time you started working?
    9                      MR. FREE:       I am going to object to the
   10    form.
   11                      But, Abdi, you should answer the
   12    question.
   13               A.     (BY THE WITNESS):          Can you repeat it?
   14               Q.     (BY MS. SCHEFFEY):          Yes.     When you
   15    started working, had you already filled out the
   16    application?
   17               A.     Yes.    I did application and I was working
   18    for free because the officer told me if I work free
   19    long time, then I will see my name on the list.
   20               Q.     Okay.     And did you ever see your name on
   21    the list?
   22               A.     Yes.
   23               Q.     About how long after you entered Adelanto
   24    did you see your name on the list?
   25               A.     It takes a long time.            I'm not exactly


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 23 of 101 Page ID
                                   #:3409
                               Abdiaziz Karim· ·10/23/2019                       Page 21
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    sure.
    2               Q.     Okay.     And in your declaration you say
    3    that you cleaned communal areas.                Can you tell me what
    4    communal areas you cleaned?
    5               A.     Explain it for me, what you mean, please.
    6               Q.     It says that you worked in a crew to
    7    clean communal areas.           And I'm wondering in that
    8    declaration what did you mean by communal areas?
    9               A.     What is communal areas?            I don't know
   10    what you are saying.
   11               Q.     When you cleaned, did you clean the area
   12    near your bunk?
   13               A.     I cleaned near my bunk, but not only
   14    there.     I cleaned the drawer, all drawer.                 I cleaned
   15    the hallways.        I cleaned the kitchen.            I cleaned the
   16    medical area.        I cleaned the station area.              I cleaned
   17    the shower.       I cleaned the windows.            I cleaned the
   18    tables.     I cleaned many places.
   19               Q.     Okay.     And can you tell me about how you
   20    were told which days and which areas you would clean?
   21               A.     Can you repeat that?
   22               Q.     Yes.    Can you tell me how you knew what
   23    area to clean each day?
   24               A.     The officer used to tell me what to do
   25    and where to clean.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 24 of 101 Page ID
                                   #:3410
                               Abdiaziz Karim· ·10/23/2019                       Page 22
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     Okay.     And was there a sign-in sheet when
    2    you performed that cleaning work?
    3               A.     Say it again.
    4               Q.     Was there a sign-in sheet for you to sign
    5    when you performed that cleaning work?
    6               A.     Sometimes yes, sometimes no.
    7               Q.     And when there was a sign-in sheet, did
    8    you sign your name?
    9               A.     Yes.
   10               Q.     And what was the significance of signing
   11    your name?
   12               A.     What do you mean?
   13               Q.     Why did you sign your name?
   14               A.     To see -- the officer told me if I sign
   15    my name and clean many times, I will see my name on
   16    the list and I will get paid.
   17               Q.     So even on days when you were not getting
   18    paid, you signed a sheet indicating you were cleaning?
   19               A.     Yes.    Sometimes they sign me in the
   20    paper.     They used to write my name on the paper or
   21    sometimes he used to write on the porter list.
   22    Sometimes he used to tell me, I sign for you.                     And I
   23    say okay.       I don't know what he was doing.
   24               Q.     Okay.     You also said that you cleaned the
   25    kitchen.      Were there any other jobs you did in the


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 25 of 101 Page ID
                                   #:3411
                                Abdiaziz Karim· ·10/23/2019                      Page 23
                            RAUL NOVOA, ET AL. v. GEO GROUP

    1    kitchen?
    2               A.     Yes.    I cleaned the dishes.            I cook
    3    sometimes.       I don't cook, but I help somebody with
    4    cooking.        I chopped the onions, tomatoes.              Did a lot
    5    of things.       I took the trash.          Sometimes I help the
    6    officer to dish the food.             I did a lot of things in
    7    the kitchen.
    8               Q.     Okay.     And did you work in the kitchen on
    9    the same days you worked cleaning?
   10               A.     Yes, yes.       I was cleaning and I was also
   11    working the kitchen.
   12               Q.     Okay.     And so did you begin -- when did
   13    you begin working in the kitchen?
   14               A.     I began working in the kitchen when I got
   15    in Adelanto after few months.
   16               Q.     Okay.     So about how many months would you
   17    say before you started working in the kitchen?
   18               A.     I'm not exactly sure; but I think like
   19    three months, something like that.                 But I'm not sure.
   20               Q.     Okay.
   21               A.     I was still new.
   22               Q.     Was your work in the kitchen part of the
   23    voluntary work program?
   24               A.     Yes.    The officer told me, If you want to
   25    work in the kitchen, you have to go with me and work


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 26 of 101 Page ID
                                   #:3412
                               Abdiaziz Karim· ·10/23/2019                       Page 24
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    for free few days; it may take a week; it may take a
    2    month, and then you will see your name on the list.
    3    And I used to go with him.
    4               Q.     Was there a sign-in sheet for the
    5    kitchen?
    6               A.     The first time, no.
    7               Q.     What about subsequent times?
    8               A.     The last time only one day he signed my
    9    name on the sheet.
   10               Q.     Okay.     And if you were working in the
   11    voluntary work program, what was your understanding of
   12    what you would get paid each day, what amount?
   13               A.     $1.    They tell us they don't have more
   14    than that.
   15               Q.     It was your -- was it your understanding
   16    that you got $1 regardless of the number of jobs you
   17    did that day?
   18               A.     Say it again.
   19               Q.     Was it your understanding that you got a
   20    dollar regardless of the number of jobs you did each
   21    day?
   22               A.     Yes.
   23               Q.     So if you worked in the kitchen and as a
   24    cleaner in the same day, it was your understanding you
   25    would get $1 that day?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 27 of 101 Page ID
                                   #:3413
                               Abdiaziz Karim· ·10/23/2019                       Page 25
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     Yes.
    2               Q.     Tell me about the extra food you would
    3    get.
    4               A.     Yeah.     They say, If you work in the
    5    kitchen, you will get food, you will eat as much as
    6    you want in the kitchen.            You get nothing except $1
    7    but you can eat, eat, eat all day when you're in the
    8    kitchen.      So that was the benefit of going to the
    9    kitchen because we were so hungry and they -- all food
   10    they give us was not enough, so we need it.                    And one
   11    of the reasons I went to work in the kitchen is the
   12    officer, midnight, used to come and wake us.                     Whether
   13    we work in the kitchen or not, he used to wake us up
   14    so I couldn't sleep.           So I just work in the kitchen
   15    because I'm not sleeping, stress, a lot of stress, and
   16    because officer, when he wakes up one person in the
   17    room, he wakes up everybody.              He shouts.       He makes
   18    noise.     So everybody in the room wakes up.                 So it's
   19    better working in the kitchen.               I can eat some food
   20    instead of waking you up because when officer awakened
   21    me up, I couldn't sleep again.
   22               Q.     Okay.     So every day you worked in the
   23    kitchen, you had access to additional food, if I'm
   24    understanding you correctly?
   25               A.     Yes.    I had access to eat extra food but


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 28 of 101 Page ID
                                   #:3414
                               Abdiaziz Karim· ·10/23/2019                       Page 26
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    not like a lot, like some of the food.                  Not
    2    everything, but some of the food.
    3               Q.     Okay.     And did you have friends that you
    4    worked with?
    5               A.     What did you say?
    6               Q.     Did you make friends with the people you
    7    worked with in the kitchen?
    8               A.     Yes, some people who work in the kitchen
    9    too we are friends.
   10               Q.     Did those people live in your dorm?
   11               A.     Yes.
   12               Q.     Okay.     Were you able to see those people
   13    when you were not working?
   14               A.     Yes.
   15               Q.     Okay.     So I am going to move to another
   16    paragraph in your declaration, paragraph 17.
   17                      MR. FREE:       I just want to make sure we
   18    mark the declaration as Exhibit 60.
   19                      MS. SCHEFFEY:        Yes.     The court reporter
   20    has got it.       Thank you.
   21                      MR. FREE:       Awesome.
   22                      (Deposition Exhibit 60 was marked.)
   23               Q.     (BY MS. SCHEFFEY):          So I'm going to go to
   24    paragraph 17.        It says, I participate in the work
   25    program in order to buy daily necessities that GEO


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 29 of 101 Page ID
                                   #:3415
                               Abdiaziz Karim· ·10/23/2019                       Page 27
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    fails to provide for me.             I rely on my wages to buy
    2    food and personal hygiene items from the commissary.
    3    I fear that if I stop participating in the work
    4    program, I will not have access to those necessities.
    5                      Do you remember writing that sentence or
    6    helping your attorneys write that sentence, Abdi?
    7               A.     Yes, I remember.
    8               Q.     So it was your position that you had to
    9    work in order to afford items from the commissary?
   10               A.     Say it again.
   11               Q.     It's your position that you had to work
   12    in order to afford the items in the commissary?
   13               A.     I don't understand this question.
   14               Q.     I will try again.           In order to buy items
   15    from commissary, did you have to work?
   16               A.     Yes.
   17               Q.     Okay.      And so you said you bought
   18    necessities.        Can you tell me the kinds of things you
   19    considered to be necessities?
   20               A.     Like soup, fish, coffee, and many things
   21    that I need at that time.
   22               Q.     Could you repeat that for the court
   23    reporter?
   24               A.     Yes.     I mean, when I say what I need,
   25    soup, fish, and a lot of things that I could eat at


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 30 of 101 Page ID
                                   #:3416
                               Abdiaziz Karim· ·10/23/2019                       Page 28
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    that time, anything that could fill my stomach.
    2               Q.     Okay.     Were there any other necessities
    3    you bought?
    4               A.     Yes.    Like coffee, tea that GEO didn't
    5    give us too, and a lot of things.
    6               Q.     Was there coffee served in the dining
    7    hall?
    8               A.     They serve coffee in the morning, but it
    9    is not real coffee.
   10               Q.     Okay.     Were there soups served in the
   11    dining hall?
   12               A.     No.
   13               Q.     Okay.     And was there fish served in the
   14    dining hall?
   15               A.     No.
   16                      MS. SCHEFFEY:        Okay.     So I am going to
   17    hand the court reporter what will be 61.                   That is
   18    going to be the commissary activity.                 For counsel on
   19    the phone, I think I previously noted in the PDF copy
   20    that it will be 62, but it will be 61.                  It will be the
   21    commissary activity.
   22                      (Deposition Exhibit 61 was marked.)
   23               Q.     (BY MS. SCHEFFEY):          So, Abdi, I'm looking
   24    at GEO Bates number 00030257.               There's a list of
   25    things you purchased from the commissary.                    I see on


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 31 of 101 Page ID
                                   #:3417
                               Abdiaziz Karim· ·10/23/2019                        Page 29
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    here a few purchases of cookies.                Would you consider
    2    cookies a necessity?
    3               A.     Yes.
    4               Q.     Can you explain that to me?
    5               A.     Because cookies, when I eat cookies, it
    6    fills my stomach.         And sometimes I am very hungry
    7    because GEO, they give us little food around
    8    5:00 p.m., and around 9:00 p.m. I am very hungry, so I
    9    need to eat some cookies so I will feel a little bit
   10    okay, and drink some water.              So it was -- the cookies
   11    was in the position of food for me at that time.
   12               Q.     And where did you get the water that you
   13    would drink?
   14               A.     In Adelanto.
   15               Q.     Okay.     That was provided to you?
   16               A.     Yes, but was not clean water all the
   17    time.
   18               Q.     Okay.     So I'm now looking at
   19    GEO-Novoa 00030258.          On there it says you bought gummy
   20    bears.     Would you consider gums to be a necessity?
   21               A.     Yes, because candies and all those things
   22    are calories.        And I was -- I didn't have energy in my
   23    body.    I was feeling dizzy, so I was buying anything
   24    to feel energy.          That's why I bought the candy.                 If
   25    GEO will give enough food, I wouldn't buy all those


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 32 of 101 Page ID
                                   #:3418
                               Abdiaziz Karim· ·10/23/2019                       Page 30
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    things because I'm not going to need any calories.
    2               Q.     What about butterscotch candy?
    3               A.     Say it again.
    4               Q.     What about butterscotch candy?
    5               A.     Yes, all the candy.           I bought it to get
    6    calories and to get energy because I was feeling so
    7    dizzy, I was almost fall down.
    8               Q.     And what about hair gel?
    9               A.     Hair gel was -- while I was in Adelanto,
   10    I lose all my -- most of my hair.                And GEO wouldn't
   11    give us anything for apply on the hair since I came.
   12    To the best of my knowledge, the first day I came
   13    until the day I left, GEO didn't give anything to
   14    apply my hair.        Even when I tell the doctor, I'm
   15    losing my hair, he didn't even answer me very good and
   16    he just laugh at me.           That's why I buy anything to
   17    apply on my hair and body lotion to apply on my body
   18    and my hair.
   19               Q.     Okay.     And what about chips?
   20               A.     What did you say?
   21               Q.     And what about chips?            Would you consider
   22    chips a necessity?
   23               A.     Chips is one of the calories.               That's why
   24    I bought.
   25               Q.     Did you buy any deodorant?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 33 of 101 Page ID
                                   #:3419
                               Abdiaziz Karim· ·10/23/2019                       Page 31
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     What's that?
    2               Q.     Deodorant is -- antiperspirant maybe is
    3    another word for it.
    4               A.     I'm not remember, but I bought a lot of
    5    things.
    6               Q.     What about vitamins?           Did you buy
    7    vitamins at the commissary?
    8               A.     Yes, of course I buy.
    9               Q.     Okay.     And so is fish a meat you prefer
   10    over other meats?
   11               A.     What did you say?
   12               Q.     Is fish a meat you prefer over other
   13    meats if given a choice?
   14               A.     Yes.    That is a meat I love.             And because
   15    one of the reason I bought, I was so -- like I lose a
   16    lot of muscles.          I become fat because the junk food
   17    they give us only.          And I was so dizzy.           I was -- my
   18    body, no nutrition.          So that's why I bought fish, to
   19    survive.
   20               Q.     Did you buy any shampoo?
   21               A.     I don't remember.
   22               Q.     Do you remember buying any soap?
   23               A.     I don't remember.
   24               Q.     Okay.     Were you allowed to choose what
   25    items you bought?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 34 of 101 Page ID
                                   #:3420
                               Abdiaziz Karim· ·10/23/2019                       Page 32
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     In the commissary?
    2               Q.     Yes.
    3               A.     Yes.    But they don't used to have
    4    everything we need also.
    5               Q.     So as long as it was one of the options
    6    provided to you, you could choose which one of those
    7    options you wanted?
    8               A.     Yes.    Sometimes whatever we need, it was
    9    not in there, so we were buying something else to put
   10    the position of what we needed.
   11               Q.     And did Adelanto provide you with
   12    toothpaste?
   13               A.     What did you say?
   14               Q.     Did Adelanto provide you with toothpaste?
   15               A.     Yes.
   16               Q.     What about soap?
   17               A.     Yes.    They give us soap and toothpaste.
   18               Q.     Did they provide you with shampoo?
   19               A.     Yes.
   20               Q.     Okay.
   21               A.     But all those things that they gave us is
   22    not -- they don't have quality.               And sometimes when
   23    you need it at the right time, you need it, they don't
   24    used to give it to us.
   25               Q.     Okay.     I'm going to hand the court


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 35 of 101 Page ID
                                   #:3421
                               Abdiaziz Karim· ·10/23/2019                       Page 33
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    reporter the Resident Account Summary which starts
    2    with Bates number 00030279 and we are going to mark it
    3    as Exhibit 62.
    4                      Is it your recollection that during your
    5    time at Adelanto, a number of people made deposits in
    6    your account?
    7                      (Deposition Exhibit 62 was marked.)
    8               A.     Can you say it again?
    9               Q.     Do you remember individuals or people
   10    that you knew making deposits in your commissary
   11    account while you were at Adelanto?
   12               A.     Yes.
   13               Q.     Okay.     I have a list of those deposits
   14    here in front of me, and I think you received that on
   15    your computer earlier when you reviewed documents.
   16    I'm going to go through and ask you some questions
   17    about those deposits.           Okay?
   18               A.     Okay.
   19               Q.     As I go through, I'm going to say Bates
   20    numbers, which are not necessarily relevant to you at
   21    this moment, but they are to your attorneys.                     Okay?
   22               A.     Can you say it again?
   23               Q.     Can you repeat that?
   24               A.     Can you repeat what you just said?
   25               Q.     Yes.    I'm going to say Bates numbers, but


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 36 of 101 Page ID
                                   #:3422
                               Abdiaziz Karim· ·10/23/2019                       Page 34
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    those are not part of my question; they are just so
    2    your attorneys can follow along.                Okay?
    3               A.     Okay.
    4               Q.     So I'm going to start on
    5    GEO Novoa 00030279.          So on here we have a deposit of
    6    $300 from 8/15/19 from Hanna Sayuri.                 Do you who that
    7    is?
    8               A.     Yes.
    9               Q.     Who is that?
   10               A.     My friend.
   11               Q.     Your friend?
   12               A.     Yes.
   13               Q.     How do you know that friend?
   14               A.     She is a volunteer in California who was
   15    helping me when I was in there.
   16               Q.     Okay.     And why did she give you money?
   17               A.     She gave me that money with her friends
   18    in the community, volunteer community, to help me when
   19    I get in Somalia because I was about to be deported.
   20    So to save my life, they gave some money for me.
   21               Q.     Was that money for your commissary?
   22               A.     No.    That money was for my security when
   23    I come Somalia.
   24               Q.     Can you repeat that for the court
   25    reporter?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 37 of 101 Page ID
                                   #:3423
                               Abdiaziz Karim· ·10/23/2019                       Page 35
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     That money was for my security when I
    2    came to Somalia because I was waiting my deportation
    3    at that time.        So that volunteer group helped me
    4    because if you don't have money, it's not safe in
    5    Somalia.      So that's the reason they contribute that
    6    money for me.        That money was not money to use in
    7    Adelanto.
    8               Q.     That was not money to use in Adelanto.
    9    Okay.
   10                      And so I'm going to turn to page GEO
   11    Novoa 00030280.         So on 7/29/2019, I see a deposit from
   12    Lydia Wright.        Who was that?
   13               A.     My lawyer, my attorney about this case.
   14               Q.     Okay.     And what was that for?
   15               A.     For phone call.
   16               Q.     Okay.     What about Islam Mohammad on
   17    7/15/2019, a deposit for $90?
   18               A.     He is my friend who know me in Adelanto,
   19    so he send me -- when I tell him I lose my case and I
   20    had to go back, he send me some money.
   21               Q.     Okay.     So he was also detained in
   22    Adelanto?
   23               A.     Yes, because he knew my situation when I
   24    was in there.        That's the reason he was helping me.
   25               Q.     How did you meet him?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 38 of 101 Page ID
                                   #:3424
                               Abdiaziz Karim· ·10/23/2019                       Page 36
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     In Adelanto.        We were friends in the
    2    dorm.
    3               Q.     Did you guys work together?
    4               A.     Islam?
    5               Q.     Yes, Islam.       Did you work together?
    6               A.     Sometimes.       He used to do volunteer work.
    7    I don't know if he got paid, but sometimes he would
    8    clean with us.
    9               Q.     So you got to clean together?
   10               A.     Yes.
   11               Q.     And became friends?
   12               A.     Yes.
   13               Q.     Okay.     I am going to turn to GEO
   14    Novoa 00030282.         On 6/11/2019, there's a deposit from
   15    Bonnie Ellman for $50.            Do you know what that was for?
   16               A.     Say it again.
   17               Q.     On 6/11/2019, there was a deposit from
   18    Bonnie Ellman, E-l-l-m-a-n, for $50.                 Do you know what
   19    that was for?
   20               A.     What date?
   21               Q.     June 11, 2019.
   22               A.     It was for money to use when I get
   23    deported to Somalia.
   24               Q.     Who is Bonnie?
   25               A.     A friend.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 39 of 101 Page ID
                                   #:3425
                               Abdiaziz Karim· ·10/23/2019                       Page 37
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     How do you know Bonnie?
    2               A.     I know same as Sayuri Hanna.
    3               Q.     So she was in a volunteer group?
    4               A.     Yes.
    5               Q.     Okay.     I also see on June 14, 2019, a
    6    deposit for $1,000.          Who was that from?
    7               A.     That's from volunteer group in California
    8    with Sayuri, and that money was money to use in
    9    Somalia.
   10               Q.     Okay.     I see one on June 8, 2019, from
   11    Robert Hannah or Hannah Robert.
   12               A.     Yes.
   13               Q.     Who was that?
   14               A.     Same group, volunteer group from
   15    California.
   16               Q.     Okay.     I'm also looking at this and it
   17    looks like some of this money went towards $40 of
   18    commissary purchases on June 13, 2019.                  Can you
   19    explain to me what portion of the money you were
   20    receiving was for the commissary?
   21                      MR. FREE:       Object to form.
   22                      You can answer, Abdi.
   23               Q.     (BY MS. SCHEFFEY):          Abdi?
   24               A.     Yes.
   25               Q.     Do you want me to repeat it?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 40 of 101 Page ID
                                   #:3426
                               Abdiaziz Karim· ·10/23/2019                       Page 38
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1                      THE WITNESS:        I hear, but I don't know
    2    what did you say, Andrew?
    3                      MR. FREE:       Just for purposes of the court
    4    reporter, I was making an objection.                 But I was
    5    telling you you should answer her question.                    Okay?
    6                      THE WITNESS:        Okay.
    7               A.     (BY THE WITNESS):          So can you repeat the
    8    question?
    9               Q.     (BY MS. SCHEFFEY):          Yes.     It looks like
   10    on June 13, 2019, you made a purchase for $40.83 from
   11    the commissary.         I was asking what portion of the
   12    money that you received from the individuals who we
   13    have been discussing was for the commissary.
   14               A.     I didn't get it exactly, the question.
   15    Can you be more specific and like more like different
   16    way?
   17               Q.     Was any of the money from the volunteer
   18    group meant for the commissary purchases?
   19               A.     The money they gave to me was not made
   20    for commissary.         It was made to give it to me and to
   21    use it in Somalia.          But, anyway, that money was mine,
   22    my own money; and if I was in need, like just
   23    necessary I need, that time I was using it to buy what
   24    I need that time.
   25               Q.     Okay.     And what day did you learn you


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 41 of 101 Page ID
                                   #:3427
                               Abdiaziz Karim· ·10/23/2019                        Page 39
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    were going to be deported?
    2               A.     I learned at -- in -- sometime in June 3
    3    when they checked my -- what do you call it? -- stay
    4    on removal.       But not only that time.            I learned before
    5    that time when I missed the deadline of stay on
    6    removal.      I don't know what they call.              Like I learned
    7    before that time.
    8                      THE COURT REPORTER:           I didn't understand
    9    the whole answer.
   10                      MS. SCHEFFEY:        The court reporter would
   11    like you to repeat the answer after, I think, the
   12    June 3rd comment.
   13                      MR. FREE:       I am going to clarify if it's
   14    okay, Adrienne.
   15                      MS. SCHEFFEY:        Yes.
   16                      MR. FREE:       I don't want to impose.
   17                      What Abdi is saying -- he is saying a
   18    stay on removal.         Okay?     That's the term he is using.
   19                      THE COURT REPORTER:           That's what I didn't
   20    understand.       Thank you.
   21                      MR. FREE:       I thought that might have been
   22    it.
   23               Q.     (BY MS. SCHEFFEY):          All right.       So I am
   24    going to go to GEO Novoa 00030284.                 On this page I see
   25    a deposit for cash on April 16, 2019, for $200.                         Do


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 42 of 101 Page ID
                                   #:3428
                               Abdiaziz Karim· ·10/23/2019                       Page 40
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    you know what that was for?
    2               A.     Can you repeat that?
    3               Q.     Yes.    On April 16th, you deposited $200
    4    cash.    Do you know who that's from?
    5               A.     Yes.
    6               Q.     Who was that from?
    7               A.     That money came from my cousin from
    8    Minnesota.
    9               Q.     What's your cousin's name?
   10               A.     Ayan (Phonetic).
   11               Q.     And he was not detained at that time?
   12               A.     My cousin, she's in Minnesota.               She's not
   13    detained.
   14               Q.     Okay.     And then a few days before that,
   15    on April 11th, there was a money order deposit for
   16    $145.    Who was that from?
   17               A.     Say it again.
   18               Q.     On April 11th, you deposited a money
   19    order for $145.         Who was that from?
   20               A.     400?
   21               Q.     $145.
   22               A.     It was when?
   23               Q.     April 11, 2019.
   24               A.     Yes.    Friends send to me for my birthday.
   25               Q.     Okay.     What friends sent that to you?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 43 of 101 Page ID
                                   #:3429
                               Abdiaziz Karim· ·10/23/2019                       Page 41
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     The volunteer group.
    2               Q.     Okay.     There was also a deposit on
    3    April 3rd from Lily Sim.            Who is Lily Sim?
    4               A.     Lily Sim is the daughter of my friend who
    5    was detained in Adelanto.
    6               Q.     What was that deposit for?
    7               A.     It was for phone call and commissary.
    8    She just gave it to me.            I don't know what to do.             She
    9    just gave it to me.
   10               Q.     And her father was detained at that time?
   11               A.     He was deported to Cambodia.
   12               Q.     Okay.     And why didn't she give that same
   13    money to her father; do you know?
   14                      MR. FREE:       Object to form.
   15                      You can answer, Abdi.
   16                      THE WITNESS:        What do you say?         Can I
   17    answer?
   18                      MR. FREE:       Yes.    Go ahead and answer if
   19    you know the answer.
   20               A.     (BY THE WITNESS):          I don't know why she
   21    don't send her father.            Me, I call her and she know
   22    about my situation because her father told her about
   23    me because her father saw me in there, I was suffering
   24    in there.       And her father was my best friend, so
   25    that's why she send me.            I don't know anything else.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 44 of 101 Page ID
                                   #:3430
                               Abdiaziz Karim· ·10/23/2019                       Page 42
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     (BY MS. SCHEFFEY):          How did you meet her
    2    father?
    3               A.     In Adelanto.        He was my roommate.
    4               Q.     He was your roommate?
    5               A.     Yes.
    6               Q.     Did you work together?
    7               A.     Yes.
    8               Q.     Did you become friends while working
    9    together?
   10               A.     We were friends in the dorm, not just
   11    working together.         We were roommates.           We were in the
   12    dorm together.
   13               Q.     Okay.     I'm going to go to GEO Novoa
   14    00030285.       There was a deposit on March 1, 2019, from
   15    Bonnie Ellman --
   16               A.     Yes.
   17               Q.     -- for $16.       Who is Bonnie Ellman?
   18               A.     Bonnie Ellman is a friend from volunteer
   19    group.
   20               Q.     Okay.     And what was that money for?
   21               A.     That money was just to help me.
   22               Q.     Was it for commissary purchases?
   23               A.     For anything I need.           She just give it to
   24    me.
   25               Q.     Okay.     And then I am going to turn to


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 45 of 101 Page ID
                                   #:3431
                               Abdiaziz Karim· ·10/23/2019                       Page 43
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    GEO Novoa 00030289.          It looks like there's another
    2    deposit from Islam Mohammad for $99.                 What was that
    3    for?
    4               A.     Just to help me.
    5               Q.     To help you in what way?
    6               A.     Just to help me, to give it to me,
    7    whatever I need, phone calls to talk to my family, to
    8    communicate, to do anything I need.
    9               Q.     And was he detained at that time as well?
   10    This is November 7, 2018.
   11               A.     No.
   12               Q.     He was not detained?
   13               A.     No.
   14               Q.     Did you meet him in detention?
   15               A.     Yes.
   16               Q.     How long was he detained with you before
   17    he left?
   18               A.     Almost six months.
   19               Q.     Okay.
   20               A.     I'm not sure exactly, but almost six
   21    months.
   22               Q.     There's a deposit on 10/28/2018 from
   23    Charles Prieri, P-r-i-e-r-i.              Who is that?
   24               A.     A friend.
   25               Q.     How do you know Charles?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 46 of 101 Page ID
                                   #:3432
                               Abdiaziz Karim· ·10/23/2019                       Page 44
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     I know him before I came to the USA.
    2               Q.     How?
    3               A.     I know him social media.             I used to know
    4    him a long time and then when I came there, he knows
    5    that I was there, and then he visit me and he saw me
    6    and he is my friend.
    7               Q.     Okay.     And it says here he gave you $116.
    8    What was that for?
    9               A.     He gave it to me, myself, so he just gave
   10    it to me.       There was no reason, for anything I need.
   11               Q.     Okay.     And then I'm going to go to
   12    00030290.       On September 21, 2018, you got a deposit
   13    from Chen Austin Sing for $8.               Do you know what that
   14    was for?
   15               A.     Say it again.
   16               Q.     On September 21, 2018, you received a
   17    deposit from Chen Austin Sing for $8.                  Do you know
   18    what that was for?
   19               A.     Just for friend.          He was my friend and he
   20    gave it to me.
   21               Q.     And who is Chen Austin Sing?
   22               A.     Volunteer group too.
   23               Q.     Can you repeat that?
   24               A.     Volunteer group like Sayuri Hanna and
   25    Bonnie Ellman.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 47 of 101 Page ID
                                   #:3433
                               Abdiaziz Karim· ·10/23/2019                       Page 45
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     Okay.      I'm going to turn to GEO Novoa
    2    00030297.       On January 30, 2018, there was a cash
    3    deposit for $500.          Do you know who that was from?
    4               A.     Yes.
    5               Q.     Who?
    6               A.     My uncle.
    7               Q.     How did he know to deposit in your
    8    account?
    9               A.     What did you say?
   10               Q.     How did he know how to deposit into your
   11    account or that you needed money?
   12               A.     I don't understand.            Can you explain?
   13               Q.     Yes.     Why did he give you that $500?
   14               A.     Because I asked for it.
   15               Q.     How did you ask him?
   16               A.     I called him.
   17               Q.     Okay.      Did your uncle live in the United
   18    States?
   19               A.     Yes.
   20               Q.     Okay.      And then on GEO Novoa 000303031,
   21    it looks like on August 22, 2017, there's a cash
   22    deposit for $410.          Do you know who that's from?
   23               A.     Yes.
   24               Q.     Who is that from?
   25               A.     That is mine.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 48 of 101 Page ID
                                   #:3434
                               Abdiaziz Karim· ·10/23/2019                       Page 46
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     That was yours?
    2               A.     Yes.
    3               Q.     Was that the money you had on you at the
    4    time you were brought to Adelanto?
    5               A.     Yes.
    6               Q.     Okay.     So I'm going to go back to
    7    GEO Novoa 00030279.          It looks like when you left
    8    Adelanto, you had $2,401.95 in your account.                     Does
    9    that sound right?
   10               A.     Yes.
   11                      MS. SCHEFFEY:        Okay.     Do you guys mind if
   12    we take a five-minute break?              I am pretty close to
   13    done.
   14                      MR. FREE:       That's good on our end, yes.
   15                      (Recess taken, 8:23 a.m. to 8:31 a.m.)
   16                      MS. SCHEFFEY:        Back on the record.
   17               Q.     (BY MS. SCHEFFEY):          So, Abdi, in the
   18    declaration we have been discussing today, in certain
   19    points it looks like -- I will point you to a specific
   20    paragraph.      At paragraph 11 it states, GEO officials
   21    routinely require detainees to clean the common spaces
   22    and showers of my housing unit for no compensation.
   23                      When you wrote that sentence, were you
   24    talking about your own experience or the experience of
   25    someone else?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 49 of 101 Page ID
                                   #:3435
                               Abdiaziz Karim· ·10/23/2019                       Page 47
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     My own experience and experience of all
    2    my friends.
    3               Q.     And when you talked about the common
    4    spaces and showers, are those the showers you used?
    5               A.     Say it again.
    6               Q.     You talked about in this cleaning the
    7    common spaces and showers.             Would those be the showers
    8    that you would use?
    9               A.     I don't get the last word of your point.
   10    Like what did you say the shower?
   11               Q.     The showers that you cleaned, were they
   12    the showers you used to shower?
   13               A.     Yes.
   14               Q.     And the common spaces, explain to me what
   15    you mean by common spaces.
   16               A.     Common spaces, the dorm, the tables, the
   17    windows, my room, the light, the walls.
   18               Q.     And the tables, what were those used for?
   19               A.     Tables in the dorm.           Everybody uses.
   20               Q.     What do you do at the tables?               Do you
   21    eat?    Do you play games?
   22               A.     We don't eat.        We eat in the dining room.
   23    We were playing games.            People sit at the table.
   24               Q.     Do you watch TV from the tables?
   25               A.     Sometimes.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 50 of 101 Page ID
                                   #:3436
                               Abdiaziz Karim· ·10/23/2019                       Page 48
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     Okay.     Were the TVs typically on?
    2               A.     What did you say?
    3               Q.     Were the TVs usually turned on?
    4               A.     Sometimes.
    5               Q.     How many TVs were there in the dorm?
    6               A.     Two TVs.
    7               Q.     Were you in east or west, if you know?
    8               A.     I was east.
    9               Q.     East.
   10               A.     No, no, no.       W.    It's west, west.          Sorry.
   11               Q.     Okay.     Can you describe to me the kind of
   12    layout, what it looked like in west?
   13               A.     I was in West 4, so there's four dorms.
   14    And every two dorms, they have one small yard between
   15    two dorms.      And inside the dorm, there's tables,
   16    there's two TVs, and the sleeping rooms.                   It's like
   17    that.
   18               Q.     And then --
   19               A.     And then one shower.
   20               Q.     One shower for your dorm?
   21               A.     Yes.    In the dorm there's one shower, so
   22    inside the shower they have like six like places to
   23    enter like that.
   24               Q.     Six places to enter; is that what you
   25    said?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 51 of 101 Page ID
                                   #:3437
                               Abdiaziz Karim· ·10/23/2019                       Page 49
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     Yes.    Inside the shower, they have six
    2    different -- there's one big shower, so inside you
    3    have like six -- I don't know how to explain.
    4               Q.     Okay.     Maybe six different shower heads?
    5               A.     Yes.    Six heads of shower inside one big
    6    place.
    7               Q.     Okay.     And that was the area you had to
    8    clean?
    9               A.     Yes.
   10               Q.     Okay.     And was there Xbox in your dorm?
   11               A.     What did you say?
   12               Q.     Was there an Xbox in your dorm?
   13               A.     Yes.
   14               Q.     And where was that?
   15               A.     Close to the shower in storage.
   16               Q.     When could you use the Xbox?
   17               A.     The daytime.        I never used it.         They used
   18    daytime.
   19               Q.     Okay.     So you never used the Xbox?
   20               A.     No, I never used.
   21               Q.     Would you have been sad if they took away
   22    the Xbox?
   23               A.     What did you say?
   24               Q.     Would you have been upset if the guards
   25    took away the Xbox?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 52 of 101 Page ID
                                   #:3438
                               Abdiaziz Karim· ·10/23/2019                       Page 50
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     Well, I saw them harassing the other
    2    detainees who are like me, I feel sad.                  Even though I
    3    don't like the Xbox; but when I see them harassing the
    4    other detainees and they take it away and they using
    5    power and we cannot do nothing, at that time, I feel
    6    like so bad.
    7               Q.     Okay.     How often did that happen?
    8               A.     That happened when any detainee refused
    9    to clean or he said he is not ready at this time, they
   10    take away the Xbox; they turn off the TV; sometimes
   11    they all day no dayroom.            We have been in our rooms
   12    and we don't get our daily needs like shampoo and
   13    toothpaste, toothbrush, lotion, all those things.
   14    Like anytime the officer is angry, the Xbox will go
   15    away.
   16               Q.     Let me make sure I understand.               If they
   17    were angry, they would come and take away everyone's
   18    toothbrush?
   19               A.     What did you say?
   20               Q.     If a guard was angry, they would go into
   21    each dorm and take away everyone's toothbrush?
   22                      MR. FREE:       Object to form.
   23                      You can answer, Abdi.
   24               A.     (BY THE WITNESS):          Yes.    Can you be like
   25    more clear?       I don't understand the question.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 53 of 101 Page ID
                                   #:3439
                               Abdiaziz Karim· ·10/23/2019                       Page 51
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     (BY MS. SCHEFFEY):          Yes.     So if someone
    2    got in trouble for refusing to clean, is what you are
    3    saying, guards would take away their toothbrushes?
    4               A.     Like when the guards are angry and you
    5    need a toothbrush or you need anything from them, even
    6    when you want to use the toilet and you need a toilet
    7    roll, like tissue, they are not going to give you.
    8    When the officer is angry, he don't want to give you
    9    nothing.      Anything you need from them, you are not
   10    going to get that day.            Like since that officer was
   11    there and he is angry, you are not going to get
   12    nothing until the next shift and new officer come.
   13    Even sometimes the other officer will tell the officer
   14    who is going to come, and if the officer is mad too,
   15    he will be the same, like all day you are not going to
   16    get toothbrush, toothpaste, toilet roll.                   All
   17    necessary things you need that day, you are not going
   18    to get because of one officer get mad or because one
   19    detainee refused to clean or something that's very
   20    minor.
   21               Q.     So it wouldn't matter -- let me start
   22    over.
   23                      So it wasn't necessarily you who would
   24    refuse to clean, right?
   25               A.     Yes.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 54 of 101 Page ID
                                   #:3440
                               Abdiaziz Karim· ·10/23/2019                           Page 52
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     If someone else who you had no control
    2    over refused to clean, it would be the same outcome?
    3               A.     Sometimes.
    4               Q.     Can you give me an example of the type
    5    of -- you said some of it is minor -- type of things
    6    that people would refuse to clean?
    7               A.     Sometimes an officer will tell a detainee
    8    to clean the shower or to clean the dayroom or to
    9    clean somewhere and the detainee gets angry and the
   10    detainee says, I'm not cleaning it, I'm not ready, and
   11    the officer stands up and he shouts at that guy to
   12    clean and the guy refused and officer start turning
   13    off the TV everybody was watching.                 This one person
   14    did this so the officer went and want somebody else to
   15    step up and do this guy's job.
   16                      One day I asked the officer, I said, You
   17    don't even ask us, like you don't even talk to us
   18    nicely.     Like he is the one who refused to clean, why
   19    are you punishing all of us?
   20                      He said, Okay, you heard me when I was
   21    talking to you, why don't you step up and do?
   22                      And I said, So you want me to understand
   23    like without you telling me?              I'm not an angel.             I
   24    cannot know what you say when he's talking to him and
   25    you never told me.          I told him to not be rude and to


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                     YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 55 of 101 Page ID
                                   #:3441
                               Abdiaziz Karim· ·10/23/2019                        Page 53
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    calm down and turn on the TV.
    2                      And he said, No, until you guys clean,
    3    nobody is going to watch TV.              And he stand up and he
    4    turned off everything.            And when I saw him, he is
    5    using like power and like dictator and like everybody
    6    get angry and like everybody saying that we will clean
    7    but don't use like power.             And he make us go back to
    8    our dorm, our rooms.           He talk on the radio and he put
    9    us back in our rooms.           And we were in the room like
   10    more than 20 minutes.
   11               Q.     More than 20 minutes?
   12               A.     Yes, because one person refused to clean.
   13               Q.     Okay.     And then after that, were you
   14    allowed back into the room with the TVs?
   15               A.     After that, we come out and we were
   16    watching the TV; but the officer whole day, he was
   17    angry, and whole day like when we need tissue or
   18    anything like necessary things, he show his face, he's
   19    angry, like you look at him, he wants to like kill
   20    you.    Like when you look at his eyes, you fear.                       Like
   21    everybody don't want to mess with him.                  All day he was
   22    angry and everybody was sad that day.
   23               Q.     Do you remember the name of that officer?
   24               A.     Yes.
   25               Q.     What is the name?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 56 of 101 Page ID
                                   #:3442
                               Abdiaziz Karim· ·10/23/2019                       Page 54
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     That guy's name is what you call Ramirez.
    2               Q.     Ramirez.      Okay.
    3                      Were you ever personally disciplined for
    4    anything you did?
    5               A.     I was not being in segregation, but I was
    6    punished in different ways.
    7               Q.     Can you tell me about how you were
    8    punished and what for?
    9               A.     One day officer came to my room and I was
   10    eating soup and she said, Hey, pick those tissue
   11    rolls.     And it was not close to my bed; it was very
   12    far from me and just organized in the corner close to
   13    the toilet.       And I was eating food and she said I have
   14    to pick those tissue rolls.              And she was not talking
   15    to me nicely.        And I said, Ma'am, I am going to take
   16    it, no problem.
   17                      And she said, You have to take it now,
   18    stand up and take it now.
   19                      And then I said, Ma'am, calm down, I'm
   20    eating now, so let me finish my food and I will pick
   21    it later on.
   22                      And she shouted at me, she said, Take it
   23    now or you will go to segregation.                 She threatened me
   24    like to take those things right now.
   25                      And then I said, Ma'am, take it easy.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 57 of 101 Page ID
                                   #:3443
                               Abdiaziz Karim· ·10/23/2019                       Page 55
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1                      And then she get angry and left.                She
    2    told me she is going to call the sergeant.                    She talk
    3    on the radio and came back with plastic.                   She throw
    4    away all my belongings.            She even throw away the
    5    clothes that GEO gave to me because GEO gave me three
    6    pants, three shirts, three T-shirts.                 She throw away
    7    everything except what I was wearing.                  She even throw
    8    away my blanket.         That night, I sleep without
    9    blankets.      And also she throw away some of my
   10    commissary stuff.
   11                      I was angry and I don't know what to do.
   12    I was so frustrated.           I asked, Why are you doing this?
   13    And she refused to talk to me.               And I just be patient
   14    that day and I not take it serious.                 I just leave it
   15    alone.     And since she's a woman, I don't need to argue
   16    with her a lot.
   17                      And after two day or like three day, then
   18    the sergeant came.          And same case, telling me that,
   19    Why don't you follow the officer what she told you
   20    that day and that day?
   21                      And I said, Hey, what are you talking
   22    about?     I was the one who been harassed.                I'm the one
   23    who's supposed to complain.              What are you talking
   24    about?     Even that woman, she even discriminate me and
   25    insulted me and I don't even answer.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 58 of 101 Page ID
                                   #:3444
                               Abdiaziz Karim· ·10/23/2019                       Page 56
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1                      I explained to the supervisor that day; I
    2    said, I don't know what you are talking about.                      I am
    3    the one being discriminated.              I'm the one being who
    4    all his stuff thrown away.             I show my bed.         There was
    5    not even a blanket on it.             I show everything in there.
    6    I show even myself.          I was wearing one trouser and one
    7    shirt and one T-shirt and one boxer.                 And I didn't
    8    have anything else.          I show everything.
    9                      And he said to me, Okay, okay, okay.                  And
   10    first time he was -- he handcuffed me.                  He tell me to
   11    against the wall, face the wall, and put my hands at
   12    my back and he handcuffed me and he shouted at me and
   13    he threatened me he's going to take me to segregation.
   14    And when I explained to him everything, he don't want
   15    to listen to me.         And he's angry at me and shouting at
   16    me, insulting me, telling me that he is going put me
   17    in segregation and beat me up and do this if another
   18    time this woman complain about me.                 And he left so
   19    that time.
   20                      Another time --
   21               Q.     So did you go to segregation on that
   22    occasion?
   23               A.     No, I didn't go to segregation.
   24               Q.     When you were eating soup, where were you
   25    eating soup?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 59 of 101 Page ID
                                   #:3445
                               Abdiaziz Karim· ·10/23/2019                       Page 57
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1                      MR. FREE:       I'm sorry.       He was not
    2    finished with his answer.
    3                      Abdi, did you have more to say?
    4                      THE WITNESS:        Yes, I have more to say.
    5                      MS. SCHEFFEY:        Okay.
    6               A.     (BY THE WITNESS):          So that day was one
    7    day that I get punished.            I didn't get to segregation,
    8    but it was a big punishment for me because it was a
    9    very cold night and I slept without blanket.                     And two
   10    days I couldn't take shower --
   11               Q.     Abdi, did we lose you?
   12                      MR. FREE:       Abdi, I'm sorry.         We lost you
   13    at two days I couldn't take a shower.                  And then the
   14    call dropped.        So if you can, just pick up if you can.
   15               A.     (BY THE WITNESS):          Okay.     No problem.
   16                      Two days I didn't take shower because
   17    whenever I want take shower, I need to wear same
   18    clothes again.        And that was very big punishment for
   19    me and very disappointment for me.                 I couldn't even
   20    sleep those nights, like very stressful.
   21                      And another time I get punished in
   22    Adelanto, but I was not taken to segregation, but same
   23    like segregation, like solitary.                I was alone all day
   24    in one room myself alone.             It was in intake.          And
   25    intake and segregation, segregation is better because


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 60 of 101 Page ID
                                   #:3446
                               Abdiaziz Karim· ·10/23/2019                       Page 58
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    segregation have a bed to sleep and blanket.
    2                      In December 28th, my ICE officer called
    3    me to sign deportation, 2018, December 28, 2018.                        My
    4    ICE officer called me to sign deportation because my
    5    BIA case was denied.           And then it was around
    6    lunchtime.      I ate my lunch intake.             I finished with my
    7    ICE officer right way in ten minute.
    8                      And then the GEO officer, he was taking
    9    back some other detainees to their dorm.                   And I said
   10    to him, Okay, what about me?              Are you going to take me
   11    back too?
   12                      And he said, No, you have to clean here
   13    first and then I will take you back.
   14                      And then I said, Hey, what are you
   15    talking about?        (Unintelligible) condition I said.                  To
   16    clean here and take me back, these are different
   17    things.     I explained for him, To take me back is your
   18    duty, your job, you are officer.                I finish my things.
   19    I finished with my other (Unintelligible).                    You're
   20    taking the other detainees, so you have to take me
   21    back.     Don't tell me to clean after you are going to
   22    take me back.
   23                      And he said -- he was angry.               And I was
   24    sitting on top of somewhere -- I don't know how to say
   25    now -- he told me, Get your black ass down.                    He


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 61 of 101 Page ID
                                   #:3447
                               Abdiaziz Karim· ·10/23/2019                       Page 59
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    insulted me.
    2                      And then when I come down and I said,
    3    Don't insult me.
    4                      And he said to me, Clean it here.                 If you
    5    don't clean, you are not going nowhere.
    6                      And then I said, I'm not going to clean.
    7                      And then he take all other detainees back
    8    to the dorm except me.            From lunchtime until night, I
    9    was in the solitary alone in -- what do you call
   10    it? -- intake.        And in intake it was very cold and I
   11    didn't have a blanket; I didn't have a jacket.                      And
   12    the conditions, the weather was very cold.                    I was so
   13    frustrated.       I don't know what to do.             I tried to
   14    knock the window.
   15                      I talked to the other officers, I said,
   16    Hey, why don't you take me back?                Why are you making
   17    me alone?      And I tell him that, this guy, because I'm
   18    black, he don't want to take me back because he told
   19    me, Get your black ass down.              And I remember that all
   20    day and I was very headache, I had headache.                     And I
   21    said, Because I am black, that's why you don't want to
   22    take me back.        And that was the reason he don't want
   23    to take me back, I knew.            And I said, You take
   24    everybody else except me.             Why?
   25                      And he said he is not going to take me


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 62 of 101 Page ID
                                   #:3448
                               Abdiaziz Karim· ·10/23/2019                        Page 60
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    back because I refused to clean.
    2                      And then I said, If -- So if I refused to
    3    clean, you don't need to punish me.                 This punishment
    4    is torturing me, it's torture.
    5                      Then he said, You are going nowhere, and
    6    he was angry.
    7                      And I tried to talk to the other
    8    officers; and the other officers, they talked to me
    9    like mocking at me, like saying, Hey, why did you do
   10    yourself like this, why don't you just clean?                     And
   11    every officer come and talk to me same way; every
   12    officer come and talk to me same way.
   13                      Even other detainees who come after and
   14    they finish their thing, again they were taken back.
   15    Another officer, he was trying to take me back.                         This
   16    officer come and he said, No, no, no, don't take this
   17    guy, except those others.
   18                      And all day I was there, all day very
   19    cold.    I couldn't sleep.          Standing up until like all
   20    my legs were like swelled, all my face like change, I
   21    was lying in hell and I don't know what to do.                      And
   22    then I was very angry.            I start knocking the window,
   23    nobody talking to me, everybody laughing at me.                         And I
   24    saw a phone inside intake and I tried to call my
   25    lawyer or anybody else that can answer.                   When I tried


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                   YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 63 of 101 Page ID
                                   #:3449
                               Abdiaziz Karim· ·10/23/2019                       Page 61
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    to make call, the intake telephone doesn't work.                        It
    2    just says press 9 to report E-I-E-A -- I'm not exactly
    3    sure.    It was saying something like that.                  I didn't
    4    know what does that mean.             But at that moment what I
    5    was (Unintelligible) was reporting something.                     And my
    6    point was to report something.               And then I just dial 9
    7    because -- not by mistake.             I dial 9 because I want to
    8    report something.         I was punished, discriminated; I
    9    was tortured in there all day; the officer is rude to
   10    me illegally and nobody knows; and I want to report
   11    something.
   12                      And then when I dial 9, it says to me,
   13    Record your voice, and I record my voice.                    And then in
   14    10 minutes or 20 minutes the supervisor called me and
   15    then he told me, What happened you?                 Why did you dial
   16    9?   Did they rape you?           Like by saying like mocking at
   17    me, like disrespecting way.
   18                      And I said, Nobody raped me.
   19                      He said, Do you sexually get assault?
   20                      And then I said, No.
   21                      And he said, Did you physically get
   22    assault?
   23                      And then I said, No.
   24                      And he started to giving me small paper
   25    that explains about sexual assault and all those


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 64 of 101 Page ID
                                   #:3450
                               Abdiaziz Karim· ·10/23/2019                       Page 62
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    things.     And then he said -- and then I said, They
    2    don't sexually assault me.             I tried to explain what
    3    happened to me.         I said, This officer, this guy
    4    discriminate me; he insulted me; he punished me; all
    5    day I was in there; he didn't like this because I
    6    refused to clean.         And then he don't want to listen to
    7    me.
    8                      He look at me and said to me, Those
    9    things you want to say, you will say in grievance; you
   10    don't tell me.        He said, What I want is you dial 9 and
   11    if you dial it -- so he said to me, When you dial 9,
   12    it means that they rape you.              So if they don't rape
   13    you, you have to sign this paper saying that I dialed
   14    9 by mistake; I was not sexually been assaulted; I'm
   15    okay, say like this.
   16                      And I said, I don't dial by mistake.                  I
   17    said to him, I dial it because I needed to dial
   18    because I need to report something, but not sexual
   19    assault, but torture and punishment and the officer
   20    using power that I don't know who give that power to
   21    punish me all day.          So that's why I tell this.
   22                      And then he coerced me, like shouting at
   23    me, and said, Hey, you don't get sexual assault, you
   24    have to sign this paper.            Otherwise you will be in
   25    trouble because you are not sexually been assaulted


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 65 of 101 Page ID
                                   #:3451
                               Abdiaziz Karim· ·10/23/2019                       Page 63
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    and (Unintelligible) is when you sexually been
    2    assaulted.      So you have to say all these things.
    3                      And then I said, I cannot dial 9 by
    4    mistake.      I say, I dial 9 because of this and this.
    5    And he don't want to listen to me.
    6                      Then he forced me, You have to do it.
    7    And then I did it because I fear him because he can
    8    beat me because the officer punished me like that.                        So
    9    I think supervisor come by and can punish me more than
   10    that.    So I accept everything he was saying and I
   11    signed everything he was saying, and also that time I
   12    was get punished.
   13               Q.     Okay.     So can I go back to your first
   14    story about the officer.            Were you in your bunk when
   15    you were eating those noodles?
   16               A.     I was sitting on the table inside my
   17    room.
   18               Q.     In your room.        Okay.
   19               A.     Yes.    I was sitting -- there's a table
   20    and -- what do you call it? -- chair.                  So I was
   21    sitting on the chair and my food was on top of the
   22    table.
   23               Q.     And the tissue she asked to you pick up
   24    were where?
   25               A.     Next to the toilet.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 66 of 101 Page ID
                                   #:3452
                               Abdiaziz Karim· ·10/23/2019                       Page 64
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     Next to the toilet.
    2                      Is the toilet near your bunk or your bed?
    3               A.     No.    It's very far.         My room is very big,
    4    was eight persons room, and I was a one low, 2011 low.
    5    And the toilet is close to 2014 low.                 It's very far
    6    from me and tissue was in a little corner, and it was
    7    organized too.          And I was eating food, so it's not
    8    right when you are eating food to take the tissue
    9    because it's not clean time.
   10               Q.     But was the tissue in the room with your
   11    sleeping bunk?
   12               A.     What did you say?
   13               Q.     Was the tissue in the room where your
   14    bunk was, where your bed was?
   15               A.     Not my bed.       It was next to the toilet.
   16               Q.     And is the toilet in a different room
   17    than your bed?
   18               A.     The toilet is same room, but the toilet
   19    is very far from my bed.
   20               Q.     Okay.     But in the same room?
   21               A.     Yes, same room, but the room is very big.
   22    It's not like the other room, four people.
   23    Eight-people room.
   24               Q.     And the toilet is not in the common area;
   25    is that correct?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 67 of 101 Page ID
                                   #:3453
                               Abdiaziz Karim· ·10/23/2019                       Page 65
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     What did you say?
    2               Q.     The toilet is not out in the common area
    3    with the TVs; is that correct?
    4               A.     No.     Toilet is in the room.
    5               Q.     Okay.      And then the time that you said
    6    you were put in intake, were you working on the
    7    voluntary work program that day?
    8               A.     That day, I come to intake just to sign
    9    my deportation, to meet with my ICE officer.
   10               Q.     So it was the ICE officer you were with?
   11               A.     What did you say?
   12               Q.     You were with the ICE officer in the
   13    intake?
   14               A.     I meet with him and I finished with him
   15    and the ICE officer left and I supposed to come back
   16    to my dorm.
   17               Q.     Okay.
   18               A.     But GEO officer refused to take me back.
   19    He punished me because I refused to clean.
   20               Q.     And why didn't you write about this in
   21    your declaration?
   22                      MR. FREE:       Object to form.
   23               A.     (BY THE WITNESS):           Yes.     I tell my
   24    lawyer.      I explained for him.
   25               Q.     (BY MS. SCHEFFEY):           Okay.      So were you


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 68 of 101 Page ID
                                   #:3454
                               Abdiaziz Karim· ·10/23/2019                       Page 66
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    ever placed in solitary confinement other than what
    2    you just described of the intake situation?
    3               A.     No, only that day.          And it was more
    4    difficult than segregation because I asked the people
    5    who been in segregation how segregation look like.
    6               Q.     When you called the phone that you
    7    described you made a phone call and you were told to
    8    file a grievance, what was your understanding of what
    9    that officer meant?
   10               A.     What did you say?
   11               Q.     When the officer told you to file a
   12    grievance when you were on the phone, did you file a
   13    grievance?
   14               A.     When he was telling me to file a
   15    grievance, I was not on the phone.                 I was with the
   16    supervisor's office.
   17               Q.     Okay.     And did you file a grievance?
   18               A.     No.
   19               Q.     Why not?
   20               A.     Because I was punished by the GEO officer
   21    and the supervisor (Unintelligible) was angry with me,
   22    he don't want to help me; and because of my
   23    understanding, even the grievance (Unintelligible),
   24    the GEO officer.         So I don't consider grievance would
   25    help because I know what was happening in front of my


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 69 of 101 Page ID
                                   #:3455
                               Abdiaziz Karim· ·10/23/2019                       Page 67
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    eyes because I was eyewitness in there what was
    2    happening.      I was a living witness.             I was living in
    3    there and I know the situation in Adelanto.                    And
    4    because GEO officers punish the people who write
    5    grievance, I fear for my life in there because I
    6    didn't know that how long I am going to live in there.
    7    So that's why I didn't have the confidence to do all
    8    those things.
    9               Q.     Okay.     Thank you.
   10                      I am going to hand the court reporter the
   11    detainee file and we are going to mark it as 63.
   12                      (Deposition Exhibit 63 was marked.)
   13                      THE WITNESS:        Can I have a five-minute
   14    break?
   15                      MS. SCHEFFEY:        Of course.
   16                      (Recess taken, 9:59 a.m. to 9:06 a.m.)
   17               Q.     (BY MS. SCHEFFEY):          Okay.     Right as we
   18    were going off the record, I had handed the court
   19    reporter the detainee file and we marked it as
   20    Exhibit 63.       I am now going to go to page GEO Novoa
   21    00030190.
   22               A.     Okay.
   23               Q.     Abdi, do you remember using kite forms to
   24    request clothing while in Adelanto?
   25               A.     Yes.    I remember using the kite form for


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 70 of 101 Page ID
                                   #:3456
                               Abdiaziz Karim· ·10/23/2019                       Page 68
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    clothing, but they don't give us all the time what we
    2    request.
    3               Q.     Okay.     I'm looking at a kite that asks
    4    for two T-shirts small size, and one boxer M.                     Thank
    5    you.    And at the bottom, it says, Approved.                  There's a
    6    box and there's a line near it and it says, One boxer
    7    and one T-shirt.
    8                      Do you remember a time when you received
    9    a boxer and a T-shirt from a guard or from --
   10               A.     Yes.    Yes.     Many times.
   11               Q.     Many times?
   12               A.     Yes, but not all the time I needed.
   13    Example, like when I request ten times, maybe I get
   14    three time or four time.
   15               Q.     Okay.     But you were able to get clothing
   16    through kite forms?
   17               A.     No, not every time.           And let me explain
   18    this.    To get -- when you write a kite, only when you
   19    have -- example, if I have my T-shirt and my T-shirt
   20    is like old, they will take it from me.                   But if I lose
   21    my T-shirt -- like GEO officer sometimes come and
   22    throw away all your things.              Like the day that GEO
   23    officer throw all my clothes, I couldn't get any
   24    clothes with kite because they needed the old clothes
   25    to give you the other one, new one.                 And even


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 71 of 101 Page ID
                                   #:3457
                               Abdiaziz Karim· ·10/23/2019                       Page 69
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    sometimes when you write a kite and put in the
    2    request, sometimes they don't even give you, they just
    3    throw away the kite.           Sometimes sergeants will tell
    4    you, I didn't see, I haven't seen.                 Sometimes you get,
    5    but not all the time.
    6               Q.     Okay.
    7               A.     It's very difficult.
    8               Q.     Was there another way to get clean
    9    laundry, like a laundry list or some other way?
   10               A.     Yes, there's other way.            The easiest way
   11    was you have to follow the officer.                 He will tell you,
   12    Go with me.       And you clean the hallways; you clean the
   13    dining rooms; you clean the medical; you clean the
   14    station area.        When you work, get tired, like you work
   15    three hours, four hours, then he give you some new
   16    clothes, like pants or shirt or T-shirt or boxer.
   17                      Otherwise, when I write a kite and they
   18    approved for two T-shirts, sometimes they give me the
   19    very old like the one I had before, like old boxer.
   20    Even some boxers have some yellow stain on it that
   21    they are giving me and then I couldn't use it and I
   22    need to write another kite.              And when I write another
   23    kite, he brought back same boxer that I wanted him to
   24    change for me.        So that's what was happening there.
   25               Q.     Okay.     Was there a laundry list?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 72 of 101 Page ID
                                   #:3458
                               Abdiaziz Karim· ·10/23/2019                        Page 70
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     What do you mean?
    2               Q.     Is there a laundry list where you can
    3    request laundry?
    4               A.     I just write a kite.           I don't know what
    5    else they have there.           I don't remember.
    6               Q.     Okay.     I'm going to turn to GEO Novoa
    7    00030210.       This is a kite.        At the top, it says,
    8    Attention laundry.          And on it, it says, My clothes
    9    were lost, slash, stolen.             I was left with these items
   10    which are not mine, two small white T shirts, two
   11    pairs of socks, one small boxer, and one towel.                         Thank
   12    you.
   13               A.     Uh-huh.
   14               Q.     So on here it says you need a signature
   15    required for reissuing clothing.                Is that your
   16    recollection?
   17               A.     What do you mean?
   18               Q.     The response is that you need a signature
   19    for reissuing clothing when yours was stolen.                     Is that
   20    what you were talking about?
   21               A.     I don't get you.          Like what I need
   22    signature like how?          I don't understand what that
   23    entails.
   24               Q.     So GEO informed you that you needed a
   25    signature to reissue the clothing.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                   YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 73 of 101 Page ID
                                   #:3459
                               Abdiaziz Karim· ·10/23/2019                       Page 71
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     Uh-huh.
    2               Q.     Is that --
    3               A.     Not only that one.          Many times that I
    4    wrote a kite asking for clothes to get new clothes.
    5    Sometimes when I send my clothes to laundry for
    6    cleaning, I don't get it back.               They put it by mistake
    7    in other dorm and I don't get my clothes back.
    8    Sometimes my clothes, officer throw away.                    Sometimes
    9    my clothes where stolen.            When I write a kite, I don't
   10    used to get it back, my clothes.                I remember I wrote
   11    almost five, six kites and I didn't have clothes.                       I
   12    was wearing like one pair that I was wearing and I was
   13    not -- I didn't get nothing until other detainee who
   14    was leaving, who was going outside, give me some of
   15    his clothes and I put it in a kite saying, Change it
   16    for me.     When I say change it for me, they will
   17    change.     But when I say -- like when they throw my
   18    clothes or all those things, they never used to give
   19    me.    Even the exchanging, they don't give you even
   20    sometimes.      And even when they give it to you,
   21    sometimes they give you exchange but old clothes, very
   22    old clothes, like more than like the one you were
   23    changing.
   24               Q.     And why is that not in your declaration?
   25               A.     What did you say?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 74 of 101 Page ID
                                   #:3460
                               Abdiaziz Karim· ·10/23/2019                       Page 72
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1                      MR. FREE:       I am going to object to the
    2    form.
    3                      But you can answer.           Okay, Abdi?
    4                      THE WITNESS:        Okay.
    5               Q.     (BY MS. SCHEFFEY):          Why are these
    6    comments you are making about the laundry not in your
    7    declaration?
    8               A.     Because I tell my lawyer all those
    9    things.     And when I was in Adelanto, I was not
   10    mentally okay because you guys punished me.                    Like I
   11    was frustrated and I need to remember a lot of things.
   12    And what was happening in Adelanto was not something
   13    that like what's going to happen here in Somalia.
   14    Here in Somalia, something can happen to me today and
   15    after a month, something can happen to me, but that
   16    was living day.         Like food, you eat three times a day.
   17    Like tomorrow, you eat.            Like tomorrow, you eat.              You
   18    cannot talk about all what you eat this year; but if
   19    you go back to all this year, you will remember every
   20    day, new things every day.             Even every day when I
   21    sleep nighttime, sometimes I have like nightmare what
   22    was happening in GEO that even I can't even tell you
   23    now.    There's a million things.             Like this will be in
   24    my mind like even until -- today I'm 25 years old.
   25    Until like 75 years, until I die, this is not going to


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 75 of 101 Page ID
                                   #:3461
                               Abdiaziz Karim· ·10/23/2019                       Page 73
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    finish, the punishment I receive in Adelanto.
    2                      So that's not something that I can tell
    3    everything with my lawyer, but I try my best and I
    4    tell everything that day when I meet with my lawyer
    5    because my lawyer was just with me a few hours and I
    6    couldn't say everything and it was so difficult.                        Like
    7    even when I was talking, I couldn't talk even like.
    8               Q.     I understand.
    9                      Did you have family in Adelanto with you?
   10               A.     In Adelanto, I had like cousin, like
   11    distant cousins.         Like in Somalia, we call cousin the
   12    person who have the same tribe with you.                   Like example
   13    I'm from the family of Elaay.               Anybody who is Elaay in
   14    Somalia, when I see, like he is my cousin.                    Especially
   15    when I see him in another foreign country, I will call
   16    him cousin.       It's like that.         I used to have some
   17    people like that.
   18               Q.     Can you spell the tribe for the court
   19    reporter?
   20               A.     What did you say?
   21               Q.     Can you spell Elaay for the court
   22    reporter?
   23               A.     Yes.
   24                      MR. FREE:       How would you write the name
   25    of your tribe if you were going to write it?                     What


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 76 of 101 Page ID
                                   #:3462
                               Abdiaziz Karim· ·10/23/2019                       Page 74
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    letters would you write?
    2               A.     (BY THE WITNESS):          Elaay is E-l-a-a-y.
    3                      And my mother's side is Ogaden.                Ogaden
    4    is O-g-a-d-e-n.         So the people who come from my
    5    mother's side, anybody who is Ogaden, I consider to
    6    be -- not all Ogaden, like the tribe of my mom,
    7    anybody whose that tribe, I consider the cousin on my
    8    mother's side.        And anybody who's Elaay is my cousin
    9    from my father's side.            Somali culture; that's our
   10    culture.      We make brothers each other as tribes.
   11    Especially when we see each other in Adelanto or some
   12    foreign country, if somebody needs some money, he is
   13    my brother.       When he is same tribe with me, he is also
   14    again my brother; but when he is separate with me, he
   15    is my cousin.        So I have some people like that, a lot,
   16    in Adelanto, and I meet with them a lot and I talk to
   17    them.
   18               Q.     (BY MS. SCHEFFEY):          Did you get to live
   19    with your cousins?
   20               A.     What did you say?
   21               Q.     Did you get to live with your cousins or
   22    the people you considered to be your cousins?
   23               A.     I saw one -- some of my cousin was in
   24    5 side.     I was in four side when I was new.                 I request
   25    to go.     It was not possible.           And many times I saw


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 77 of 101 Page ID
                                   #:3463
                               Abdiaziz Karim· ·10/23/2019                       Page 75
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    somebody who is my cousin in 4 Charlie and I was in 4
    2    Bravo and it was difficult to come to each other.                       And
    3    it was so difficult like because GEO, they don't do
    4    favor for you like because he is your cousin.                     They
    5    don't do those things.
    6               Q.     Did you get to work with those people?
    7               A.     Like cleaning?
    8               Q.     Yes.
    9               A.     Yes, yes, because they were working.
   10    They were like me and they needed the money, and so
   11    that's why they worked.
   12               Q.     So if you didn't work, would you have
   13    been able to see those people?
   14               A.     Like what do you mean?
   15               Q.     Would you have been able to spend time
   16    with your cousins if you didn't do your voluntary work
   17    job?
   18               A.     No.    That has nothing to do with working
   19    or to meet cousins.          Cousins, we meet in -- what do
   20    you call? -- in the church or in somewhere like that
   21    or some of them move to my dorm.                They have nothing to
   22    do with meeting with my cousin, working.
   23               Q.     Okay.     Did you ever move dorms while at
   24    Adelanto?
   25               A.     Yes, many times.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 78 of 101 Page ID
                                   #:3464
                               Abdiaziz Karim· ·10/23/2019                       Page 76
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     Many times?
    2               A.     Yes.
    3               Q.     Did you ever request to move dorms?
    4               A.     Yes.
    5               Q.     And was that request granted or approved?
    6               A.     Like 90 percent my request was rejected.
    7    One time my request was accepted.
    8               Q.     One time?
    9               A.     But once I was in 5 side.             They moved me
   10    to 4 side; they accepted me.              But they moved me more
   11    than four times by different reason, like changing the
   12    dorms or something like that or officer was angry with
   13    me so he wants to move me to another dorm.                    They only
   14    move me when they need.            When I need, they don't move
   15    me.    And they don't move me the way I like or I have
   16    cousin or friend in there.             They moved me one time and
   17    I thanks for them that time because I was so stressed
   18    and frustrated.          I was in 5 Charlie and all the
   19    Somalis were moved to 4 side because they were Muslim,
   20    so they moved all Muslims together.                 And when they
   21    moved everybody, all the Somalis, and even the
   22    Africans, and even people who speak Arabic -- me, I
   23    speak Arabic and I speak Somalia and I speak -- the
   24    other African people, we are same culture, we
   25    understanding each other.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 79 of 101 Page ID
                                   #:3465
                               Abdiaziz Karim· ·10/23/2019                       Page 77
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1                      So when they move all those people
    2    4 side, I was so stressed and I was so depressed, like
    3    I don't know what to do, so sad.                And I wrote a kite
    4    again and again and again, and they moved me.                     I asked
    5    them to let me move with those people because I want
    6    to talk to them; I want to be less stress; I want to
    7    socialize.      And it was dangerous sometimes to live
    8    with people that who don't understand you, different
    9    culture, different community.               So it was very danger.
   10    And I requested to move with my Somali brothers and
   11    they accepted one time and I was so grateful for that.
   12    And that's one of the good things they do.
   13               Q.     Good.
   14                      So you did eventually get to move and
   15    live with your cousins, friends, other East Africans?
   16               A.     Yes.
   17               Q.     Okay.
   18               A.     Once.
   19               Q.     Would you say you used kites frequently?
   20               A.     What do you mean?
   21               Q.     Would you say you felt free to submit a
   22    kite whenever you needed something?
   23               A.     Most of the time.
   24               Q.     All right.       So we discussed that you were
   25    a cleaner.      I think it's been described in your


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 80 of 101 Page ID
                                   #:3466
                               Abdiaziz Karim· ·10/23/2019                       Page 78
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    declaration as being a porter.               How many people did
    2    you work with in that position?
    3               A.     Like sometimes seven, sometimes six,
    4    sometimes five.         But there's no like limit and there's
    5    no exact number that I can tell you.                 But like if I
    6    guess, like those numbers.
    7               Q.     Okay.     And you previously said that you
    8    worked with some of your friends doing that, right?
    9               A.     What did you say?
   10               Q.     You previously said some of your friends
   11    worked with you as cleaners?
   12               A.     Not like everybody is my friend.
   13    Everybody who is in there, we are friends because the
   14    situation make us friends, not like the really friends
   15    of outside, but many people working.                 And normally
   16    everybody was in Adelanto like me and I was very
   17    friendly with them, so everybody was my friend.
   18    Everybody was working, like everybody who was in the
   19    rooms, everybody who was -- everybody was my friend.
   20    So many friends of mine, we are working in the
   21    cleaning.
   22               Q.     Do you remember any of the names of the
   23    people you worked with who were your friends?
   24               A.     There's too many.          Like I can't remember
   25    some of them because at that time, I was so -- my mind


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 81 of 101 Page ID
                                   #:3467
                               Abdiaziz Karim· ·10/23/2019                       Page 79
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    was not okay, so I can't remember all those names.
    2               Q.     Can you remember any names?
    3               A.     Like Sim, my friend from Cambodia, he
    4    used to clean also when I cleaned.                  And he was so sad
    5    and he used to cry and we used to talk to each other.
    6    He was cleaning and me, I was cleaning.                    And my other
    7    friend, Shakur (Phonetic), we were roommates, we used
    8    to clean together.           And my other friend Khan, he was
    9    also cleaning and I was cleaning.                 And also Khan was
   10    same room with me.           And my other Egyptian friend,
   11    Solomon Mina (Phonetic), he was my roommate.                      And I
   12    also used to help him also sometimes writing
   13    something.       He used to clean.           Many friends would
   14    clean, but he was not cleaning at same place.
   15    Somebody clean this side and the other one clean the
   16    other side.
   17               Q.     Can you spell the names of your friends
   18    you just mentioned for the court reporter?
   19               A.     I don't know how to spell those names
   20    because they are foreign names.                But I can call them
   21    the way they were calling themselves and the way the
   22    officer was calling them because I don't know those
   23    languages.
   24               Q.     That's fine.         You can just do a guess of
   25    how you would write those names so she can write them


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 82 of 101 Page ID
                                   #:3468
                               Abdiaziz Karim· ·10/23/2019                       Page 80
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    down.
    2               A.     Okay.     Like Sim.
    3               Q.     Would that be S-i-m?           Would that be fair?
    4               A.     I'm not sure.        Maybe.
    5                      And then the next name Khan, like I think
    6    K-h-a-n, something like that.
    7               Q.     Okay.     And then the next one?
    8               A.     Shakur.
    9               Q.     And then the last one?
   10               A.     It's like, what do you call, Mina.
   11               Q.     Mina?
   12               A.     Yes, Mina.       M-i-n-a, I think.
   13               Q.     Thank you.
   14               A.     And many more, not only those three or
   15    four.    Like many more my friends and everybody was
   16    working because he the money and he don't have any
   17    choice to do any other job because they don't allow us
   18    to work another job like outside.                So that's only
   19    thing we get.        So everybody in there, he was doing
   20    that job because that's only opportunity we could get.
   21               Q.     Did you ever ask to have a job outside of
   22    Adelanto?
   23               A.     I never asked because I know they will
   24    not going to give me.
   25               Q.     Why not?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 83 of 101 Page ID
                                   #:3469
                               Abdiaziz Karim· ·10/23/2019                       Page 81
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     Because I never saw.           I know what was
    2    happening in there.
    3               Q.     Okay.     And then in the kitchen, how many
    4    people did you work with?
    5               A.     Kitchen too, many people, like ten,
    6    sometimes eight, sometimes six.               I cannot tell you one
    7    number.     I don't know.         Too many people.         Sometimes
    8    more, sometimes like that.
    9               Q.     So the people you worked with were not
   10    working every day?
   11               A.     Most of the time, they work, like some
   12    people, it's different people.               I don't know them,
   13    like those people, because they come from other dorms.
   14    Some of them come from same dorm, but I don't know
   15    like all those people.
   16               Q.     Was it the same people every day?
   17               A.     I see same people every day.               Sometimes
   18    it's -- one time when I was new, yes, I was new.                        So I
   19    kind of figure out each of them at that time.
   20               Q.     But usually was it the same people every
   21    day?
   22               A.     Yes.
   23               Q.     Okay.     The same eight or ten people?
   24               A.     Not like -- I cannot give you a number.
   25               Q.     And what about the cleaning?               Was it the


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                  YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 84 of 101 Page ID
                                   #:3470
                               Abdiaziz Karim· ·10/23/2019                       Page 82
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    same people every day?
    2               A.     Those who cleaned the dishes, I remember
    3    same people sometimes.
    4               Q.     Okay.
    5               A.     Because I was always near the dishes.
    6               Q.     Okay.     So there were not -- were there
    7    100 people working in the kitchen?
    8               A.     Like hundred people working in the
    9    kitchen?
   10               Q.     Yes.    Were there?
   11               A.     Not 100 people working in the kitchen,
   12    but people who's on the list.               So many -- like most of
   13    the dorms work in the kitchen and there were not 100
   14    people working in the kitchen, but there were 100
   15    people working in the cleaning areas.
   16               Q.     Okay.     Did you ever work in the library?
   17               A.     Library, no.
   18               Q.     Did you ever work as a barber?
   19               A.     Barber, like hair?
   20               Q.     Hair barber.
   21               A.     I cleaned the thing that they used to
   22    barber, but I never cut the hair.
   23               Q.     So you never cut hair?
   24               A.     Yeah.     But I clean stuff, the machine
   25    they used to cutting the hair.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 85 of 101 Page ID
                                   #:3471
                               Abdiaziz Karim· ·10/23/2019                       Page 83
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     Okay.     Did you ever work in laundry?
    2               A.     No.
    3               Q.     Did you ever go to the laundry room?
    4               A.     No.
    5               Q.     Do you know any detainees at other GEO
    6    facilities?
    7               A.     What did you say?
    8               Q.     Do you know other detainees at other GEO
    9    facilities?
   10               A.     Other GEO facilities, not Adelanto?
   11               Q.     Right.
   12               A.     I don't know.        One detainee told me he
   13    was in another GEO facility, but I don't know where he
   14    is at.
   15               Q.     Okay.     I am now looking at the Detainee
   16    Handbook GEO Novoa 00030228.              This document says it's
   17    a handbook and video verification.                 The document says,
   18    By signing below, I verify I have received the GEO and
   19    the ICE handbooks and have been shown the intake
   20    orientation videos.          Were you given a GEO and ICE
   21    handbook?
   22                      MR. FREE:       Objection.
   23                      Abdi, you can answer if you understand.
   24               A.     BY THE WITNESS:         Can you repeat for me
   25    that question?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 86 of 101 Page ID
                                   #:3472
                               Abdiaziz Karim· ·10/23/2019                       Page 84
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     (BY MS. SCHEFFEY):          Well, the sentence,
    2    it has a signature at the bottom and your A number.
    3    It says, I verify I've received the GEO and the ICE
    4    handbook and have been shown the intake orientation
    5    video.
    6                      Did you receive a handbook when you
    7    entered Adelanto?
    8               A.     I received the handbook when I entered
    9    Adelanto, but I didn't get video orientation.
   10               Q.     You were not shown a video?
   11               A.     No, I was not shown a video.               There was a
   12    TV there.       They were showing me something; but they
   13    didn't show me, myself, anything like showing the
   14    orientation, no.
   15               Q.     Did you read the handbook?
   16               A.     I read it, and at that time I was like
   17    new and I didn't know English very well.                   So I didn't
   18    understand very well when I read it first time, but I
   19    tried to read and understand some.
   20               Q.     Did you keep a copy of the handbook?
   21               A.     What do you mean?
   22               Q.     Did you have it while you were in
   23    Adelanto?       Did you have a copy?
   24               A.     I had the handbook itself; and then when
   25    I left there, I gave it back.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 87 of 101 Page ID
                                   #:3473
                               Abdiaziz Karim· ·10/23/2019                       Page 85
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     Did you try to read anything about the
    2    voluntary work program?
    3               A.     I saw some one time a little bit.
    4               Q.     So if you couldn't read the handbook, how
    5    did you learn about the voluntary work program?
    6               A.     I read some, not everything.
    7               Q.     So you read about it?
    8               A.     Yes, some.
    9               Q.     Were you able to read how much the
   10    voluntary work program would pay?
   11               A.     Yes.    I saw that one, $1.
   12               Q.     Were you able to read that the program
   13    was voluntary?
   14               A.     Like what do you mean?
   15               Q.     That you didn't have to work if you
   16    didn't want to?
   17               A.     I read that.
   18               Q.     You read that, okay.
   19               A.     Yes.
   20                      MS. SCHEFFEY:        I don't think I have any
   21    more questions.
   22               A.     (BY THE WITNESS):          I read that, but they
   23    didn't show --
   24                      THE COURT REPORTER:           I didn't understand
   25    that.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 88 of 101 Page ID
                                   #:3474
                               Abdiaziz Karim· ·10/23/2019                       Page 86
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     (BY MS. SCHEFFEY):           Can you repeat that
    2    for the court reporter?
    3                      MR. FREE:       Can you say the last words
    4    that you just said so that the court reporter can
    5    write it down, please.
    6               A.     (BY THE WITNESS):           I said I read the
    7    book, the volunteer, that they can't force you to
    8    work, but they are not following that sentence.
    9                      MS. SCHEFFEY:         I don't think I have any
   10    other questions.
   11                      Andrew, do you have any questions?
   12                      MR. FREE:       We will do some quick
   13    redirect.
   14                               EXAMINATION
   15    BY MR. FREE:
   16               Q.     So, Abdi, I'm going to ask you some
   17    questions now.         Okay?
   18               A.     Okay.
   19               Q.     And you just listen to me just like you
   20    were listening to Adrienne and you will respond and
   21    the court reporter will write your answers down.
   22               A.     Okay.
   23               Q.     Approximately how long were you detained
   24    at Adelanto?
   25               A.     Almost two years and few days.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 89 of 101 Page ID
                                   #:3475
                               Abdiaziz Karim· ·10/23/2019                       Page 87
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               Q.     What is your first language?
    2               A.     Somalia.
    3               Q.     When you were working as a porter, did
    4    you ever clean areas that only the GEO guards were
    5    allowed in?
    6               A.     Yes.
    7               Q.     Where did you clean?
    8               A.     Like the cafeteria, like the room that
    9    GEO officers ate at break time.
   10               Q.     Okay.     Give me one second.           I'm just
   11    going over my notes.
   12               A.     Okay.
   13               Q.     Do you remember what color the handbook
   14    was that you received when you got to Adelanto?
   15               A.     Yes.
   16               Q.     What color was it?
   17               A.     It was blue.        And the other one was
   18    white.
   19               Q.     Okay.     How were you able to make phone
   20    calls while you were at Adelanto?
   21               A.     I was making phone calls with the money
   22    that my family gave to me and my friends and the money
   23    that I came in Adelanto.            And I was working because I
   24    needed the money to make phone calls too.
   25               Q.     Do you have any idea how much a phone


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 90 of 101 Page ID
                                   #:3476
                               Abdiaziz Karim· ·10/23/2019                       Page 88
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    call costs?
    2               A.     It's very expensive.           Like I'm not
    3    exactly sure.        But when I talked to somebody like few
    4    minutes, it costs a lot of money.
    5               Q.     Just one second.          Okay?
    6               A.     Okay.
    7               Q.     While you were at Adelanto, did anyone
    8    from GEO ever tell you that your participation in a
    9    work program or your cleaning up at the direction of
   10    GEO could affect your immigration case?
   11               A.     Yes, of course.         Yes.     You want me to
   12    explain?
   13               Q.     Yes, please.
   14               A.     When I was new to Adelanto, an officer
   15    told me if I participate in a work program, it would
   16    be good for my case, it would be good for my -- what
   17    do you call? -- bond hearing, like to get released
   18    from Adelanto.        He said it would help me because he
   19    said they consider where I was living in Adelanto if I
   20    was participating in the work program, like all those
   21    things will help me to get bond.                So that was one of
   22    the reasons I was working.
   23                      And once GEO officer told me to clean --
   24    it was early in the morning -- when I moved from
   25    5 side to 4 side, I was new to the room and then the


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 91 of 101 Page ID
                                   #:3477
                               Abdiaziz Karim· ·10/23/2019                       Page 89
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    light, there was a lot of toothpaste on the light.
    2    And the wall, there was something written on the wall
    3    and the GEO officer told me to clean early -- in the
    4    morning, he woke me up.            I was sleeping, like I was so
    5    sleepy.     And he woke me up and said, Clean the light
    6    and clean the wall.
    7                      And I said, Hey, I cannot do this time;
    8    it's early in the morning; I will do it later on.                       He.
    9                      Said, You have to do it now.
   10                      And then I was trying to refuse.                I said,
   11    I'm not going to do now.
   12                      And then he shout at me and he forced me.
   13    And I said no.        And then he said to me he would write
   14    me up or I'm going to go to segregation or if I don't
   15    clean this, like it will affect my case, like he said
   16    to me it will be bad for.             That was very dangerous to
   17    me, like when somebody tell me it will affect your
   18    case, that was like very like big thing to me, like
   19    when somebody talk about my case and then -- because
   20    very dangerous when somebody talk about my asylum
   21    case.
   22                      And then I stand up and clean the light
   23    and I clean the wall because I realize that if I don't
   24    do those things, it will affect my case; I was not
   25    going to get bond; I was not going to get released.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 92 of 101 Page ID
                                   #:3478
                               Abdiaziz Karim· ·10/23/2019                       Page 90
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    So that's why I clean the wall and I clean the light.
    2    And that officer threatened me that if I don't do it,
    3    it will affect my case.
    4               Q.     Did you ever have a bond hearing while
    5    you were at Adelanto?
    6               A.     Yes.
    7               Q.     Did anyone at GEO ever show up to your
    8    bond hearing and tell the Court that you had worked in
    9    the work program?
   10               A.     No.    Nobody show up and tell those
   11    things.     Nobody came there.           I don't know if they tell
   12    anything.       I don't know.       I'm not sure.
   13               Q.     Okay.     You testified that you worked for
   14    free for a long time until you could get your name on
   15    the list.       What does it mean to get your name on the
   16    list?
   17               A.     To get your name on the list is when they
   18    approve you as a worker and at that time they will pay
   19    you $1 a day.        Otherwise you will work and you will
   20    not going to get nothing.
   21               Q.     Was there any way as far as you knew
   22    while you were at Adelanto for over two years to get
   23    paid a dollar a day without first working for free?
   24               A.     I never saw it.         Whenever I went to work
   25    to get my name on the list to get the $1, I used to


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 93 of 101 Page ID
                                   #:3479
                               Abdiaziz Karim· ·10/23/2019                       Page 91
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    work, work, work for free.             And then after working a
    2    long time, I used to get my name on the list.
    3               Q.     Turning now to your work in the kitchen,
    4    I believe you testified earlier that you washed dishes
    5    and helped chop onions; is that correct?
    6               A.     Yes.
    7               Q.     Did you ever actually physically help in
    8    the service of the food, in other words putting food
    9    on trays that would go out and be eaten?
   10               A.     The trays that the detainees eat?                 You
   11    mean that?
   12               Q.     Yes.
   13               A.     Sometimes, yes.
   14               Q.     Okay.     Who was responsible in the kitchen
   15    for determining how much food got on to a plate?
   16               A.     The officer's name, I don't know who
   17    really they are.         I don't know if they are GEO; I
   18    don't know if they work for another company.                     I'm not
   19    sure.    They wear blue -- not blue, sorry, green
   20    T-shirts like Keef, something like that.
   21               Q.     Is it K-e-e-f-e?
   22               A.     No, no.      K-e-e-f, something like that.
   23               Q.     Okay.
   24               A.     I'm not sure.        So those guys are in
   25    charge of the kitchen, and also the officers


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 94 of 101 Page ID
                                   #:3480
                               Abdiaziz Karim· ·10/23/2019                       Page 92
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    sometimes.
    2               Q.     Which officers?         Who do they work for?
    3               A.     The GEO officers.
    4               Q.     Okay.     Did you ever witness anyone who
    5    was not a detainee in the kitchen telling the workers
    6    to put less food on to the trays?
    7               A.     The officers sometimes tell you to put
    8    less food, and they watch you.               When they see you
    9    putting a lot of food, they think your friend in the
   10    dining room, you want to help, like that.                    So they
   11    limit food like that.           They have rules.          They put only
   12    the limit and no other detainee can put more than
   13    that.
   14               Q.     Okay.     And were you ever aware of a time
   15    where the limit of food that the people who worked
   16    there in the kitchen were provided -- in other words,
   17    the amount of food that you were supposed to provide
   18    was actually reduced?           So in other words, the officers
   19    working in the kitchen told the detained workers to
   20    provide less than what was supposed to be provided to
   21    your understanding?          Were you ever there witnessing
   22    that?
   23               A.     Yes.    Once I saw the detainee, he was
   24    putting the food and the officer come and get angry
   25    and he take all the food and he put small, small


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 95 of 101 Page ID
                                   #:3481
                               Abdiaziz Karim· ·10/23/2019                       Page 93
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    things I saw.        But not myself.         Like other people I
    2    saw.
    3                      MR. FREE:       Okay.     Those are all the
    4    questions that I have, Abdi.              Adrienne might have some
    5    more for you or not.
    6                      MS. SCHEFFEY:        I just have two quick
    7    follow-up questions.
    8                       THE WITNESS:        And I need to say one
    9    thing before you ask me questions because I don't want
   10    to forget.
   11                      MS. SCHEFFEY:        Okay.
   12                      THE WITNESS:        Just before I left
   13    Adelanto, like just two days before I left Adelanto, I
   14    left Sunday Adelanto, so this was a Friday night.                       The
   15    officer, GEO officer, came and I was standing in the
   16    dayroom with my friend, my Turkish friend.                    We were
   17    standing there and we were talking.                 It was nighttime,
   18    like around 12:00.          So we were standing there and
   19    there was some newspaper on the ground.                   So the
   20    officer came and he said, Clean her or I will clean
   21    your shit.      The officer told me that.
   22                      And then I said, looked at him and said,
   23    What do you mean you will clean my shit?
   24                      And then he said, You don't know what
   25    does that mean?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 96 of 101 Page ID
                                   #:3482
                               Abdiaziz Karim· ·10/23/2019                       Page 94
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1                      I don't know what does that mean.
    2    Explain for me.
    3                      And then he said he will clean my all
    4    stuff, like he will throw away all my belongings.                       I.
    5                      Said, What do you mean?            How can you
    6    throw away all my belongings?
    7                      And he said he will, because if you don't
    8    clean, he will clean my shit.
    9                      I said, You can't throw away all my
   10    belongings because I have to receipt, slip.                    Like
   11    everything I buy, I have slip.               And I said, I will
   12    write grievance; I will report you.
   13                      And then he said, Even if you have a
   14    receipt -- no, he told me, Do you have a receipt for
   15    everything?
   16                      And I said, I have receipt for
   17    everything.
   18                      And he said, Even if you have receipt, I
   19    will tell that you eat your food.                How they know that
   20    you eat your soup?          He said, Even if you have a
   21    receipt and you have like ten soups on your receipt, I
   22    will say that you eating your things and I will throw
   23    away.    So nobody can tell me like anything; I can
   24    throw away your things, so you better clean whatever I
   25    tell you to clean.          You better fear me.           He telling me


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 97 of 101 Page ID
                                   #:3483
                               Abdiaziz Karim· ·10/23/2019                       Page 95
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    like that.      He was threatening me.             It was just before
    2    I left.
    3                      MS. SCHEFFEY:        Okay.     Thank you for that.
    4                      I have just a few quick questions and
    5    then we can finish.
    6                              EXAMINATION
    7    BY MS. SCHEFFEY:
    8               Q.     When was your bond hearing?
    9               A.     My bond hearing, I had two times bond
   10    hearing.      One was when I was new to Adelanto and one
   11    was like in 2018 in February sometime.
   12               Q.     When you say when you were new to
   13    Adelanto, do you know approximately what month and
   14    year that was?
   15               A.     Like when I was in Adelanto like three
   16    months.
   17               Q.     Okay.     So three months after you entered
   18    Adelanto, you had your bond hearing and no one from
   19    GEO showed up to discuss whether you worked in the
   20    voluntary work program?
   21               A.     I don't know what they discussed.                 I
   22    don't remember all those things.                And I was just new.
   23    So after six months, I had a second bond hearing and I
   24    don't know anything what happened in there.                    And I
   25    don't think so that they discuss about any GEO stuff.


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 98 of 101 Page ID
                                   #:3484
                               Abdiaziz Karim· ·10/23/2019                       Page 96
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1    I'm not sure what happened.
    2               Q.     And did you have an attorney for those
    3    bond hearings?
    4               A.     Yes.
    5               Q.     Okay.     And then can you tell me why
    6    people put toothpaste on the lights in Adelanto?
    7               A.     I don't know that.
    8               Q.     Did it happen frequently?
    9               A.     No.    Sometimes when the room is new, like
   10    when new people come to a room, you saw toothpaste on
   11    the light because the dorm we was like 4 Bravo before
   12    it was red people.          So the red people do those things.
   13    We, the blues, when we come to the dorm, sometimes
   14    when we forget and we don't clean, the officers tell
   15    us to clean.       So we don't know why they put those
   16    things.
   17               Q.     So you didn't put toothpaste on the
   18    lights?
   19               A.     I never put.        I never even saw somebody
   20    put it.
   21               Q.     So anytime you had to clean, it would
   22    have just been one time moving into a new dorm?
   23               A.     What did you say?
   24               Q.     If you had to clean it, it would only be
   25    when you just moved into a new dorm?


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing                 YVer1f
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 99 of 101 Page ID
                                   #:3485
                               Abdiaziz Karim· ·10/23/2019                       Page 97
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1               A.     That was the time they forced me, but I
    2    clean many times like myself; nobody forced me to
    3    clean.     I did many times by myself.              When I saw
    4    toothpaste on the light sometimes, I did myself just
    5    to make the room look good.
    6                      MS. SCHEFFEY:        Okay.     I think that's all
    7    I have then.
    8                      MR. FREE:       Okay.     Those are all the
    9    questions I have too.
   10                      We are going to get a rush copy so that
   11    you can review it and make sure that the words you
   12    testified today are consistent with what came through
   13    on the transcription.           Because of the way that we have
   14    done this, we want to make sure that you are able to
   15    see what's been written down.               Okay.
   16                      THE WITNESS:        Okay.
   17                      MS. SCHEFFEY:        All right.       So we will
   18    coordinate with the stenographer separately, but for
   19    now we are going to hang up.
   20                      WHEREUPON, the within proceedings were
   21    concluded at the approximate hour of 9:46 a.m. on the
   22    23rd day of October, 2019.
   23
   24
   25


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 100 of 101 Page ID
                                    #:3486
                               Abdiaziz Karim· ·10/23/2019                       Page 98
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1                 I, ABDIAZIZ KARIM, do hereby certify that I
    2    have read the above and foregoing deposition and that
    3    the same is a true and accurate transcription of my
    4    testimony, except for attached amendments, if any.
    5           Amendments attached ( ) Yes ( ) No
    6
    7
    8    ____________________________
    9    ABDIAZIZ KARIM
   10    The signature above of ABDIAZIZ KARIM was
   11    subscribed and sworn to or affirmed before me in
   12    the county of __________________, state of
   13    ________________________, this ________ day of
   14    _______________________, 2019.
   15
   16    ___________________________
   17    Notary Public
   18
   19    My Commission expires:
   20
   21
   22
   23
   24
   25    Raul Novoa, 10/23/19 (kw)


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing
Case 5:17-cv-02514-JGB-SHK Document 206-4 Filed 10/28/19 Page 101 of 101 Page ID
                                    #:3487
                               Abdiaziz Karim· ·10/23/2019                       Page 99
                           RAUL NOVOA, ET AL. v. GEO GROUP

    1                        REPORTER'S CERTIFICATE

    2    STATE OF COLORADO                   )
                                             ) ss.
    3    CITY AND COUNTY OF DENVER           )

    4             I, KAREN WATERS, Registered Professional
         Reporter, Notary Public ID 20184022973, State of
    5    Colorado, do hereby certify that previous to the
         commencement of the examination, the said ABDIAZIZ KARIM
    6    was duly sworn or affirmed by me to testify to the truth
         in relation to the matters in controversy between the
    7    parties hereto; that the said deposition was taken in
         machine shorthand by me at the time and place and
    8    aforesaid was thereafter reduced to typewritten form;
         that the foregoing is a true transcript of the
    9    questions asked, testimony given, and proceedings had.

   10             I further certify that I am not employed by,
         related to, nor of counsel for any of the parties
   11    herein, nor otherwise interested in the outcome of
         this litigation.
   12
                  IN WITNESS WHEREOF, I have affixed my
   13    signature this 25th day of October, 2019.

   14                My commission expires May 31, 2022.

   15          __X__ Reading and Signing was requested.
               _____ Reading and Signing was waived.
   16          _____ Reading and Signing is not required.

   17

   18

   19
                                 ________________________________
   20                            Karen Waters
                                 Registered Professional Reporter
   21                            Certified Shorthand Reporter

   22

   23

   24

   25


          Hunter + Geist, Inc.· · ·800.525.8490· · ·scheduling@huntergeist.com
             Court Reporting, Legal Videography, and Videoconferencing
